 

Exhibit 10.1

Execution Version

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT is made and dated as of August 11, 2015 and is
entered into by and among MAST THERAPEUTICS, INC., a Delaware corporation, and
each of its Qualified Subsidiaries (hereinafter collectively referred to as
“Borrower”), HERCULES TECHNOLOGY III, L.P., a Delaware limited partnership, and
the several banks and other financial institutions or entities from time to time
parties to this Agreement (collectively referred to as “Lender”), and HERCULES
TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation, as administrative agent
(“Agent”).

RECITALS

A. Lender has agreed to make available to Borrower a loan in an aggregate
principal amount of up to $15,000,000 (the “Term Loan,” and such amount the
“Maximum Term Loan Amount”).

B. Lender is willing to make the Term Loan on the terms and conditions set forth
in this Agreement.

AGREEMENT

NOW, THEREFORE, Borrower, Agent and Lender agree as follows:

SECTION 1. DEFINITIONS AND RULES OF CONSTRUCTION

1.1 Definitions. Unless otherwise defined herein, the following capitalized
terms shall have the following meanings:

“Account Control Agreement(s)” means any agreement entered into by and among
Agent, Borrower and a third-party Bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which grants Agent a perfected first
priority security interest in the subject account or accounts.

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit F.

“Advance(s)” means the Term Loan funds advanced under this Agreement, including,
the Advance made on the Closing Date and the Second Advance, as applicable.

“Advance Date” means the funding date of any Advance.

“Advance Request” means a request for an Advance submitted by Borrower to Agent
in substantially the form of Exhibit A.

“Affiliate” means (a) any Person that directly or indirectly controls, is
controlled by, or is under common control with the Person in question, (b) any
Person directly or indirectly owning, controlling or holding with power to vote
10% or more of the outstanding voting securities of another Person, (c) any
Person 10% or more of whose outstanding voting securities are directly or
indirectly owned, controlled or held by another Person with power to vote such
securities, or (d) any Person related by blood or marriage to any Person
described in subsection (a), (b) or (c) of this paragraph. As used in the
definition of “Affiliate,” the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.

“Agent” has the meaning given to it in the preamble to this Agreement.

“Agreement” means this Loan and Security Agreement, as amended from time to
time.

“Amortization Date” means June 1, 2016; provided, however, (a) if the First
Interest Only Extension Condition is satisfied, then the Amortization Date shall
mean September 1, 2016, and (b) if the Second Interest Only Extension Condition
is satisfied, then the Amortization Date shall mean March 1, 2017.

“Assignee” has the meaning given to it in Section 11.13.

“Borrower” has the meaning given to it in the preamble to this Agreement.

“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by Borrower or
which Borrower intends to sell, license, or distribute in the future including
any products or service offerings under development, collectively, together with
all products, software, service offerings, technical data or technology that
have been sold, licensed or distributed by Borrower since its incorporation.

1

--------------------------------------------------------------------------------

Execution Version

 

“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of California are closed for business.

“Cash” means cash, cash equivalents and liquid funds.

“Change in Control” means any reorganization, recapitalization, consolidation or
merger (or similar transaction or series of related transactions) of Borrower
(or, for purposes of Section 7.11, Borrower or any Subsidiary), or a sale or
exchange of outstanding shares (or similar transaction or series of related
transactions) of Borrower (or, for purposes of Section 7.11, Borrower or any
Subsidiary), in which the holders of Borrower’s (or, for purposes of Section
7.11, Borrower’s or any Subsidiary’s) outstanding shares immediately before
consummation of such transaction or series of related transactions do not,
immediately after consummation of such transaction or series of related
transactions, retain shares representing more than 50% of the voting power of
the surviving entity of such transaction or series of related transactions (or
the parent of such surviving entity if such surviving entity is wholly owned by
such parent), in each case without regard to whether Borrower (or, for purposes
of Section 7.11, Borrower or any Subsidiary) is the surviving entity; provided,
however, that no such change resulting from an equity financing of Borrower for
capital raising purposes shall be considered a Change in Control.

“Claims” has the meaning given to it in Section 11.10(a).

“Closing Date” means the date of this Agreement.

“Collateral” means the property described in Section 3.

“Commitment Fee” means $25,000, which fee is due to Lender on or prior to the
Closing Date, and shall be deemed fully earned on such date regardless of the
early termination of this Agreement.

“Confidential Information” has the meaning given to it in Section 11.12.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the ordinary course of business.  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determined amount of the primary obligation in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith; provided, however, that such amount shall not in any event exceed the
maximum amount of the obligations under the guarantee or other support
arrangement.

“Copyright License” means any written agreement granting to Borrower any right
to use any Copyright or Copyright registration, now owned or hereafter acquired
by Borrower or in which Borrower now holds or hereafter acquires any interest.

“Copyrights” means all copyrights, whether registered or unregistered, held by
Borrower pursuant to the laws of the United States, any State thereof, or of any
other country.

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“Eligible Foreign Subsidiary” means a Foreign Subsidiary whose execution of a
Joinder Agreement would not result in a material adverse tax consequence to
Borrower.

“Equity Event” means any sale or issuance of Borrower securities for financing
purposes to primarily institutional investors (whether in a private placement,
broadly-marketed offering, other registered offering, or otherwise) consummated
by Borrower after the Closing Date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“Event of Default” has the meaning given to it in Section 9.

2

--------------------------------------------------------------------------------

Execution Version

 

“FSHCO” means any direct or indirect Domestic Subsidiary substantially all of
the assets of which consist of equity interests of one or more direct or
indirect Foreign Subsidiaries other than Eligible Foreign Subsidiaries (or of
the equity interests and debt of such Foreign Subsidiaries other than Eligible
Foreign Subsidiaries).

“Facility Charge” means $75,000, which represents an amount equal to 0.50% of
the Maximum Term Loan Amount.

“Financial Statements” has the meaning given to it in Section 7.1.

“First Interest Only Extension Condition” means Borrower’s satisfaction of each
of the following conditions: (a) no default or Event of Default under any Loan
Document shall have occurred and be continuing, and (b) demonstration by
Borrower, to the reasonable satisfaction of Agent, of positive results in the
EPIC Phase 3 study of vepoloxamer in patients with sickle cell disease.

“Foreign Subsidiary” means any Subsidiary other than a Subsidiary organized
under the laws of any state within the United States.

“Funded Advances” has the meaning given to it in Section 2.5.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business due
within sixty (60) days), including reimbursement and other obligations with
respect to surety bonds and letters of credit, (b) all obligations evidenced by
notes, bonds, debentures or similar instruments, (c) all capital lease
obligations, and (d) all Contingent Obligations.

“Indemnified Person” has the meaning given to it in Section 6.3.

“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of all, or
substantially all, of the assets of another Person.

“Joinder Agreements” means, for each Qualified Subsidiary, a completed and
executed Joinder Agreement in substantially the form attached hereto as Exhibit
E.

“Judicial Holding” means a holding by a judicial authority (including a U.S.
Bankruptcy Court) that a security interest in the underlying Intellectual
Property is necessary to have a security interest in the Rights to Payment.

“Lender” has the meaning given to it in the preamble to this Agreement.

“Liabilities” has the meaning given to it in Section 6.3.

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests to Borrower.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

“Loan” means the Advances made under this Agreement.

“Loan Documents” means this Agreement, the Notes (if any), the ACH
Authorization, the Account Control Agreements, all UCC Financing Statements, the
Warrant and any other documents executed in connection with the Secured
Obligations or the transactions contemplated hereby, as the same may from time
to time be amended, modified, supplemented or restated.

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or financial condition of Borrower and
its Subsidiaries taken as a whole; or (ii) the ability of Borrower to perform or
pay the Secured Obligations in accordance with the terms of the Loan Documents,
or the ability of Agent or Lender to enforce any of its rights or remedies with
respect to the Secured Obligations; or (iii) the Collateral or Agent’s Liens on
the Collateral or the priority of such Liens.

“Maximum Rate” has the meaning given to it in Section 2.2.

3

--------------------------------------------------------------------------------

Execution Version

 

“Maximum Term Loan Amount” has the meaning given to it in the Recitals.

“Note(s)” means a secured term promissory note or secured term promissory notes
to evidence the Loan under this Agreement, in substantially the form attached
hereto as Exhibit B.

“Patent License” means any written agreement granting any right to Borrower with
respect to any invention on which a Patent is in existence or a Patent
application is pending, in which agreement Borrower now holds or hereafter
acquires any interest.

“Patents” means all letters patent of, or rights corresponding thereto, held by
Borrower in the United States or in any other country, all registrations and
recordings thereof, and all applications for letters patent of, or rights
corresponding thereto held by Borrower, in the United States or any other
country.

“Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of Lender
or Agent arising under this Agreement or any other Loan Document; (ii)
Indebtedness existing on the Closing Date which is disclosed in Schedule 1A;
(iii) Indebtedness of up to $500,000 outstanding at any time secured by a Lien
described in clause (vii) of the defined term “Permitted Liens,” provided that
such Indebtedness does not exceed the lesser of the cost or fair market value of
the Equipment financed with such Indebtedness; (iv) Indebtedness to trade
creditors incurred in the ordinary course of business, including Indebtedness
incurred in the ordinary course of business with corporate credit cards; (v)
Indebtedness that also constitutes a Permitted Investment; (vi) Subordinated
Indebtedness; (vii) reimbursement obligations in connection with letters of
credit that are secured by Cash and issued on behalf of Borrower or a Subsidiary
thereof in an amount not to exceed $300,000 at any time outstanding, (viii)
other Indebtedness in an amount not to exceed $200,000 at any time outstanding;
and (ix) extensions, refinancings, modifications, amendments, restatements and
renewals of any items of Permitted Indebtedness, provided that the principal
amount is not increased above the applicable limit set forth herein for such
Indebtedness, or the terms modified to impose materially more burdensome terms
upon Borrower or its Subsidiary, as the case may be.

“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B; (ii) (a) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within eighteen months from the date of acquisition
thereof, (b) commercial paper maturing no more than eighteen months from the
date of creation thereof and currently having a rating of at least A-2 or P-2
from either Standard & Poor’s Corporation or Moody’s Investors Service, (c)
certificates of deposit issued by any bank with assets of at least $500,000,000
maturing no more than eighteen months from the date of investment therein, and
(d) money market accounts; (iii) repurchases of stock from former employees,
directors, or consultants of Borrower under the terms of applicable repurchase
agreements at the original issuance price of such securities in an aggregate
amount not to exceed $250,000 in any fiscal year, provided that no Event of
Default has occurred, is continuing or would exist after giving effect to the
repurchases; (iv) Investments accepted in connection with Permitted Transfers;
(v) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business; (vi) Investments
consisting of notes receivable of, or prepaid royalties and other credit
extensions, to customers and suppliers who are not Affiliates, in the ordinary
course of business, provided that this subparagraph (vi) shall not apply to
Investments of Borrower in any Subsidiary; (vii) Investments consisting of loans
not involving the net transfer on a substantially contemporaneous basis of cash
proceeds to employees, officers or directors relating to the purchase of capital
stock of Borrower pursuant to employee stock purchase plans or other similar
agreements approved by Borrower’s Board of Directors; (viii) Investments
consisting of travel advances, relocation loans and other loans and advances (or
guarantees thereof) to employees, officers and directors in the ordinary course
of business and otherwise in compliance with the Sarbanes-Oxley Act of 2002, as
amended, and not to exceed $250,000 outstanding at any one time in the
aggregate; (ix) Investments in a Qualified Subsidiary so long as such Qualified
Subsidiary has entered into a Joinder Agreement or has otherwise become party to
this Agreement; (x) Investments in Foreign Subsidiaries approved in advance in
writing by Agent; (xi) Investments by any Qualified Subsidiary into Borrower;
(xii) joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the nonexclusive licensing of technology, the development
of technology or the providing of technical support, provided that any cash
Investments by Borrower do not exceed $250,000 in the aggregate in any fiscal
year; and (xiii) additional Investments that do not exceed $250,000 in the
aggregate.

“Permitted Liens” means any and all of the following: (i) Liens in favor of
Agent or Lender; (ii) Liens existing on the Closing Date which are disclosed in
Schedule 1C; (iii) Liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings; provided, that Borrower maintains adequate reserves
therefor in accordance with GAAP; (iv) Liens securing claims or demands of
materialmen, artisans, mechanics, carriers, warehousemen, landlords and other
like Persons arising in the ordinary course of Borrower’s business and imposed
without action of such parties; provided, that the payment thereof is not yet
required; (v) Liens arising from judgments, decrees or attachments in
circumstances which do not constitute an Event of Default hereunder; (vi) the
following deposits, to the extent made in the ordinary course of
business:  deposits under worker’s compensation, unemployment insurance, social
security and other similar laws, or to secure the performance of bids, tenders
or contracts (other than for the repayment of borrowed money) or to secure
indemnity, performance or other similar bonds for the performance of bids,
tenders or contracts (other than for the repayment of borrowed

4

--------------------------------------------------------------------------------

Execution Version

 

money) or to secure statutory obligations (other than Liens arising under ERISA
or environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds; (vii) Liens on Equipment or software or
other intellectual property constituting purchase money Liens and Liens in
connection with capital leases securing Indebtedness permitted in clause (iii)
of “Permitted Indebtedness”;  (viii) Liens incurred in connection with
Subordinated Indebtedness; (ix) leasehold interests in leases or subleases and
licenses granted in the ordinary course of business and not interfering in any
material respect with the business of the licensor; (x) Liens in favor of
customs and revenue authorities arising as a matter of law to secure payment of
custom duties that are promptly paid on or before the date they become due; (xi)
Liens on insurance proceeds securing the payment of financed insurance premiums
that are promptly paid on or before the date they become due (provided that such
Liens extend only to such insurance proceeds and not to any other property or
assets); (xii) statutory and common law rights of set-off and other similar
rights as to deposits of cash and securities in favor of banks, other depository
institutions and brokerage firms; (xiii) easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business so long as they do not materially
impair the value or marketability of the related property; (xiv) Liens on Cash
securing obligations permitted under clause (vii) of the definition of Permitted
Indebtedness; and (xv) Liens incurred in connection with the extension, renewal
or refinancing of the Indebtedness secured by Liens of the type described in
clauses (i) through (xi) above; provided, that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the Indebtedness being extended, renewed or
refinanced (as may have been reduced by any payment thereon) does not increase.

“Permitted Transfers” means (i) sales of Inventory in the ordinary course of
business; (ii) non-exclusive licenses and similar arrangements for the use of
Intellectual Property in the ordinary course of business and licenses that could
not result in a legal transfer of title of the licensed property but that may be
exclusive in respects other than territory and that may be exclusive as to
territory only as to discreet geographical areas outside of the United States in
the ordinary course of business; (iii) dispositions of worn-out, obsolete or
surplus Equipment at fair market value in the ordinary course of business; and
(iv) other Transfers of assets having a fair market value of not more than
$250,000 in the aggregate in any fiscal year.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

“Prepayment Charge” has the meaning given to it in Section 2.4.

“Prime Rate” means the “prime rate” as reported in The Wall Street Journal, and
if not reported, then the prime rate most recently reported in The Wall Street
Journal.

“Publicity Materials” has the meaning given to it in Section 11.18.

“Qualified Subsidiary” means any direct or indirect Domestic Subsidiary (other
than a FSHCO) or Eligible Foreign Subsidiary.

“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

“Required Lenders” means, at any time, the holders of more than 50% of the sum
of the aggregate unpaid principal amount of the Term Loan then outstanding.

“Rights to Payment” has the meaning given to it in Section 3.

“SBA” has the meaning given to it in Section 7.15.

“SBIC” has the meaning given to it in Section 7.15.

“SBIC Act” has the meaning given to it in Section 7.15.

“Second Advance” has the meaning given to it in Section 2.1(a).

“Second Advance Milestone” means Borrower’s achievement of each of the following
on or before December 31, 2015: (a) treatment of the first patient in Borrower’s
planned Phase 2 clinical study of vepoloxamer in patients with heart failure;
(b) positive data is received from an investigator-sponsored Phase 2 clinical
study of AIR001 (Clinicaltrials.gov Identifier: NCT02262078) and another
investigator-sponsored Phase 2 clinical study of AIR001 (Clinicaltrials.gov
Identifier: NCT01431313) is ongoing; and (c) Borrower’s receipt of unrestricted
and unencumbered net cash proceeds in an amount equal to at least $15,000,000
from either, or a combination of, (i) upfront cash payments to Borrower
resulting from strategic corporate partnerships or (ii) the completion by
Borrower of one or more Equity Events, provided that, if any such Equity Event
relates to Borrower’s offer and sale of Common Stock through an “at the market”
offering program, (X) only 50% of any net proceeds received by Borrower after
the Closing Date in connection with such offering program shall qualify for the
satisfaction of the condition set forth in this clause (c) and (Y) Borrower may
only apply an aggregate of $3,000,000 of net proceeds received by Borrower after
the Closing Date with respect to such offering program in satisfaction of the
condition set forth in this clause (c).

5

--------------------------------------------------------------------------------

Execution Version

 

“Second Advance Period” means the earlier of (a) the date that is 30 days
following the date on which Borrower achieves the Second Advance Milestone and
(b) December 31, 2015.

“Second Interest Only Extension Condition” means Borrower’s satisfaction of each
of the following conditions: (a) no default or Event of Default under any Loan
Document shall have occurred and be continuing, (b) Borrower has achieved the
conditions set forth in clause (b) of the definition of “First Interest Only
Extension Condition”, and (c) Borrower has requested, and Lender has advanced
the Second Advance pursuant to, and in accordance with, Section 2.1(a).

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document (other than the Warrant), including any obligation to pay any
amount now owing or later arising.

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Agent in its
sole discretion.

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls 50% or
more of the outstanding voting securities, including each entity listed on
Schedule 1 hereto.

“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make an Advance to Borrower in a principal amount not to exceed the amount
set forth under the heading “Term Commitment” opposite such Lender’s name on
Schedule 1.1.

“Term Loan” has the meaning given to it in the Recitals.

“Term Loan Interest Rate” means for any day a per annum rate of interest equal
to the greater of (i) 8.95% plus the Prime Rate minus 3.25%, and (ii) 8.95%.

“Term Loan Maturity Date” means January 1, 2019; provided, however, (a) if the
Amortization Date is extended to September 1, 2016, then the Term Loan Maturity
Date shall mean April 1, 2019, and (b) if the Amortization Date is extended to
March 1, 2017, then the Term Loan Maturity Date shall mean October 1, 2019.

“Trademark License” means any written agreement granting to Borrower any right
to use any Trademark or Trademark registration, now owned or hereafter acquired
by Borrower or in which Borrower now holds or hereafter acquires any interest.

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith held by Borrower, including registrations,
recordings and applications in the United States Patent and Trademark Office or
in any similar office or agency of the United States, any State thereof or any
other country or any political subdivision thereof.

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

“Unfunded Term Loan Amount” means the difference between the Maximum Term Loan
Amount and the Funded Advances.

“Warrant” means any warrant entered into in connection with the Loan, as may be
amended, restated or modified from time to time.

1.2. Rules of Construction. Unless otherwise specified, all references in this
Agreement or any Annex or Schedule hereto to a “Section,” “subsection,”
“Exhibit,” “Annex,” or “Schedule” shall refer to the corresponding Section,
subsection, Exhibit, Annex, or Schedule in or to this Agreement. Unless
otherwise specifically provided herein, any accounting term used in this
Agreement or the other Loan Documents shall have the meaning customarily given
such term in accordance with GAAP, and all financial computations hereunder
shall be computed in accordance with GAAP, consistently applied. Unless
otherwise defined herein or in the other Loan Documents, terms that are used
herein or in the other Loan Documents and defined in the UCC shall have the
meanings given to them in the UCC.

6

--------------------------------------------------------------------------------

Execution Version

 

SECTION 2. THE LOAN 

2.1 Term Loan.

(a) Advances.

 

(i)

Subject to the terms and conditions of this Agreement, Lender will severally
(and not jointly) make, in an amount not to exceed its respective Term
Commitment, and Borrower agrees to draw, an initial Advance of $5,000,000 on the
Closing Date.

 

(ii)

During the Second Advance Period, Borrower may request an additional Advance in
an amount equal to $10,000,000 (the “Second Advance”), and, subject to
Borrower’s achievement of the Second Advance Milestone, Lender will severally
(and not jointly) make, in an amount not to exceed its respective Term
Commitment, the Second Advance.

The aggregate outstanding Advances shall not exceed the Maximum Term Loan
Amount. Proceeds of any Advance shall be deposited into an account that is
subject to a first priority perfected security interest in favor of Agent
perfected by an Account Control Agreement.

(b)  Advance Request. To obtain an Advance, Borrower shall complete, sign and
deliver an Advance Request to Agent at least three Business Days before the
Advance Date (other than the Advance funded on the Closing Date, which shall be
received on or before the Closing Date). Lender shall fund an Advance in the
manner requested by the applicable Advance Request; provided, that Lender’s
obligation to fund any Advance is subject to Borrower’s satisfaction of all
applicable conditions precedent to such Advance as of the applicable Advance
Date.

(c) Interest. The principal balance of each Advance shall bear interest thereon
from the applicable Advance Date at the Term Loan Interest Rate based on a year
consisting of 360 days, with interest computed daily based on the actual number
of days elapsed. The Term Loan Interest Rate will float and change on the day
the Prime Rate changes from time to time.

(d) Payment. Borrower will pay interest on each Advance on the first Business
Day of each month, beginning the month after the applicable Advance Date.
Commencing on the Amortization Date, and continuing on the first Business Day of
each month thereafter, until the Secured Obligations are repaid, Borrower shall
repay the aggregate principal balance of the Advances that are outstanding on
the day immediately preceding the Amortization Date, in equal monthly
installments of principal and interest (“mortgage style”). The entire Term Loan
principal balance and all accrued but unpaid interest hereunder shall be due and
payable on Term Loan Maturity Date. Borrower shall make all payments under this
Agreement without setoff, recoupment or deduction and regardless of any
counterclaim or defense. Lender will initiate debit entries to Borrower’s
account as authorized on the ACH Authorization (i) on each payment date of all
periodic obligations payable to Lender under each Advance, and (ii)
out-of-pocket legal fees and costs incurred by Agent or Lender in connection
with Section 11.11 and notified to Borrower in writing at least 10 Business Days
prior to the payment of such legal fees and costs.

2.2 Maximum Interest. Notwithstanding any provision in this Agreement or any
other Loan Document, it is the parties’ intent not to contract for, charge or
receive interest at a rate that is greater than the maximum rate permissible by
law that a court of competent jurisdiction shall deem applicable hereto (which
under the laws of the State of California shall be deemed to be the laws
relating to permissible rates of interest on commercial loans) (the “Maximum
Rate”). If a court of competent jurisdiction shall finally determine that
Borrower has actually paid to Lender an amount of interest in excess of the
amount that would have been payable if all of the Secured Obligations had at all
times borne interest at the Maximum Rate, then such excess interest actually
paid by Borrower shall be applied as follows: first, to the payment of the
Secured Obligations consisting of the outstanding principal; second, after all
principal is repaid, to the payment of Lender’s accrued interest, costs,
expenses, professional fees and any other Secured Obligations; and third, after
all Secured Obligations are repaid, the excess (if any) shall be refunded to
Borrower.

2.3 Default Interest. In the event any payment is not paid on the scheduled
payment date, other than due to a failure of any ACH debit, an amount equal to
5% of the past due amount shall be payable on demand. In addition, upon the
occurrence and during the continuation of an Event of Default hereunder, all
Secured Obligations, including principal, interest, compounded interest, and
professional fees, shall bear interest at a rate per annum equal to the rate set
forth in Section 2.1(c) plus 5% per annum. In the event any interest is not paid
when due hereunder, delinquent interest shall be added to principal and shall
bear interest on interest, compounded at the rate set forth in Section 2.1(c) or
this Section 2.3, as applicable.

2.4 Prepayment. At its option upon at least five Business Days prior notice to
Agent, Borrower may prepay all, but not less than all, of the outstanding
Advances by paying the entire principal balance and all accrued and unpaid
interest thereon, together with a prepayment charge in an amount equal to the
following percentage of the Advance amounts being prepaid (each, a “Prepayment
Charge”): (i) if the Advance amounts are prepaid during any of the first 12
months following the Closing Date, 3.00%; (ii) if the Advance amounts are
prepaid during the period commencing after such 12 months following the Closing
Date but on or prior to 24 months following the Closing Date, 2.00%; and (iii)
if the Advance amounts are prepaid during any period after such 24

7

--------------------------------------------------------------------------------

Execution Version

 

months following the Closing Date but prior to the Term Loan Maturity Date,
1.00%. Borrower agrees that the Prepayment Charge is a reasonable calculation of
Lender’s lost profits in view of the difficulties and impracticality of
determining actual damages resulting from an early repayment of the Advances.
Upon the occurrence of a Change in Control, Borrower shall prepay the
outstanding amount of all principal and accrued interest through the prepayment
date and all unpaid fees and expenses accrued to the date of repayment, together
with the applicable Prepayment Charge. For the avoidance of doubt, (i) Borrower
may not borrow, and Lender shall not lend, any Advance amounts that are prepaid
under this Section 2.4, and (ii) Lender shall not be entitled to any Prepayment
Charge in the event all or a portion of the Advances are repaid to Lender in
connection with the concurrent extension of additional loans by Lender and/or
its Affiliates to Borrower.

2.5 End of Term Charge. On the earliest to occur of (i) the Term Loan Maturity
Date, (ii) the date that Borrower prepays the outstanding Secured Obligations,
or (iii) the date that the Secured Obligations become due and payable in full,
Borrower shall pay Lender an amount equal to the sum of (A) the product of (x)
4.75% and (y) the aggregate amount of Advances made by Lender to Borrower under
this Agreement (the “Funded Advances”), and (B) the product of (x) 4.75% and (y)
an amount equal to 35% of the Unfunded Term Loan Amount. Notwithstanding the
required payment date of such charge, it shall be deemed earned by Lender as of
the Closing Date.

2.6 Notes. If requested by Lender in a written notice to Borrower, Borrower
shall execute and deliver to Lender (and/or, if applicable and if so specified
in such notice, to any Person who is an assignee of Lender pursuant to Section
11.13) (promptly after Borrower’s receipt of such notice) a Note or Notes to
evidence Lender’s Loans.

2.7 Pro Rata Treatment. Each payment (including prepayment) on account of any
fee and any reduction of the Term Loan shall be made pro rata according to the
Term Commitments of the relevant Lender.

SECTION 3. SECURITY INTEREST

As security for the prompt, complete and indefeasible payment when due (whether
on the payment dates or otherwise) of all the Secured Obligations, Borrower
grants to Agent a security interest in all of Borrower’s right, title, and
interest in and to the following personal property whether now owned or
hereafter acquired (collectively, the “Collateral”): (a) Receivables; (b)
Equipment; (c) Fixtures; (d) General Intangibles  (other than Intellectual
Property); (e) Inventory; (f) Investment Property (but excluding 35% of the
presently existing and hereafter arising issued and outstanding shares of
capital stock owned by Borrower of any Foreign Subsidiary (other than an
Eligible Foreign Subsidiary) which shares entitle the holder thereof to vote for
directors or any other matter); (g) Deposit Accounts; (h) Cash; (i) Goods; and
all other tangible and intangible personal property (other than Intellectual
Property) of Borrower whether now or hereafter owned or existing, leased,
consigned by or to, or acquired by, Borrower and wherever located, and any of
Borrower’s property in the possession or under the control of Agent; and, to the
extent not otherwise included, all Proceeds of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of each of the foregoing; provided, however, that the Collateral shall
include all Accounts and General Intangibles that consist of rights to payment
and proceeds from the sale, licensing or disposition of all or any part, or
rights in, the Intellectual Property (the “Rights to Payment”) and in the event
of a Judicial Holding, the Intellectual Property to the extent necessary to
permit perfection of Agent’s security interest in the Rights to Payment.
Notwithstanding the foregoing, the Collateral does not include (i) more than 65%
of the presently existing and hereafter arising issued and outstanding shares of
capital stock owned by Borrower of any Foreign Subsidiary (other than an
Eligible Foreign Subsidiary) which shares entitle the holder thereof to vote for
directors or any other matter, (ii) nonassignable licenses or contracts, which
by their terms require the consent of the licensor thereof or another party (but
only to the extent such prohibition on transfer is enforceable under applicable
law, including, without limitation, Sections 9406 and 9408 of the UCC), (iii)
any “intent to use” trademarks at all times prior to the first use thereof,
whether by the actual use thereof in commerce, the recording of a statement of
use with the United States Patent and Trademark Office or otherwise, and (iv)
the Intellectual Property.

SECTION 4. CONDITIONS PRECEDENT TO LOAN

The obligations of Lender to make the Loan hereunder are subject to the
satisfaction by Borrower of the conditions set forth in Section 4.1, Section
4.2, Section 4.3, and Section 4.4.

4.1 Initial Advance. On or prior to the Closing Date, Borrower shall have
delivered to Agent the following:

(a) executed originals of the Loan Documents, a legal opinion of Borrower’s
counsel, Account Control Agreements, and all other documents and instruments
reasonably required by Agent to effectuate the transactions contemplated hereby
or to create and perfect the Liens of Agent with respect to all Collateral, in
all cases in form and substance reasonably acceptable to Agent;

(b) certified copy of resolutions of Borrower’s board of directors evidencing
approval of (i) the Loan and other transactions evidenced by the Loan Documents;
and (ii) the Warrant and transactions evidenced thereby;

(c) certified copies of the Certificate of Incorporation and the Bylaws, as
amended through the Closing Date, of Borrower;

8

--------------------------------------------------------------------------------

Execution Version

 

(d) a certificate of good standing for Borrower from the Secretary of State of
the State of Delaware and similar certificates from all other jurisdictions in
which it does business and where the failure to be qualified would have a
Material Adverse Effect;

(e) payment of the Facility Charge, payment of the Commitment Fee (which has
been paid by Borrower to Lender on or before the date hereof) and reimbursement
of Agent’s and Lender’s current expenses reimbursable pursuant to this
Agreement, which amounts may be deducted from the initial Advance; and

(f) such other documents as Agent may reasonably request.

4.2 Additional Advance. In addition to all other conditions applicable under
this Agreement, Lender’s obligation to make the Second Advance is subject to
Borrower’s achievement of the Second Advance Milestone. For the avoidance of
doubt, if Borrower fails to achieve the Second Advance Milestone, Lender shall
have no obligation with respect to the Second Advance.

4.3 All Advances. On each applicable Advance Date:

(a) Agent shall have received (i) an Advance Request for the relevant Advance as
required by Section 2.1(b), each duly executed by Borrower’s Chief Executive
Officer or Chief Financial Officer and (ii) any other documents Agent may
reasonably request.

(b) The representations and warranties set forth in this Agreement shall be true
and correct in all material respects on and as of the Advance Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

(c) Borrower shall be in compliance with all the terms and provisions set forth
herein and in each other Loan Document on its part to be observed or performed,
and at the time of and immediately after such Advance no Event of Default shall
have occurred and be continuing.

(d) Each Advance Request shall be deemed to constitute a representation and
warranty by Borrower on the relevant Advance Date as to the matters specified in
paragraphs (b) and (c) of this Section 4.3 and as to the matters set forth in
the Advance Request.

4.4 No Default. As of the Closing Date and each Advance Date, (i) no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default and (ii) no event that has had
or could reasonably be expected to have a Material Adverse Effect has occurred
and is continuing.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF BORROWER

Borrower represents and warrants that:

5.1 Corporate Status. Borrower is a corporation duly organized, legally existing
and in good standing under the laws of the State of Delaware, and is duly
qualified as a foreign corporation in all jurisdictions in which the nature of
its business or location of its properties require such qualifications and where
the failure to be qualified could reasonably be expected to have a Material
Adverse Effect. Borrower’s present name, former names (if any), locations, place
of formation, tax identification number, organizational identification number
and other information are correctly set forth in Exhibit C, as may be updated by
Borrower in a written notice (including any Compliance Certificate) provided to
Agent after the Closing Date.

5.2 Collateral. Borrower owns the Collateral free of all Liens, except for
Permitted Liens. Borrower has the power and authority to grant to Agent a Lien
in the Collateral as security for the Secured Obligations.

5.3 Consents. Borrower’s execution, delivery and performance of this Agreement
and all other Loan Documents, (i) have been duly authorized by all necessary
corporate action of Borrower, (ii) will not result in the creation or imposition
of any Lien upon the Collateral or the Intellectual Property, other than
Permitted Liens and the Liens created by this Agreement and the other Loan
Documents, (iii) do not violate any provisions of Borrower’s Certificate of
Incorporation, bylaws, or any law, regulation, order, injunction, judgment,
decree or writ to which Borrower is subject and (iv) except as described on
Schedule 5.3, do not violate any contract or agreement or require the consent or
approval of any other Person which has not already been obtained. The individual
or individuals executing the Loan Documents are duly authorized to do so.

5.4 Material Adverse Effect. No event that has had or would reasonably be
expected to have a Material Adverse Effect has occurred and is continuing.
Borrower is not aware of any event likely to occur that is reasonably expected
to result in a Material Adverse Effect.

5.5 Actions Before Governmental Authorities. Except as described on Schedule
5.5, there are no actions, suits or proceedings at law or in equity or by or
before any governmental authority now pending or, to the knowledge of Borrower,
threatened in writing against or affecting Borrower or its property that, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect.

9

--------------------------------------------------------------------------------

Execution Version

 

5.6 Laws. Borrower is not in violation of any law, rule or regulation, or in
default with respect to any judgment, writ, injunction or decree of any
governmental authority, where such violation or default is reasonably expected
to result in a Material Adverse Effect.  Borrower is not in default in any
manner under any provision of any agreement or instrument evidencing material
Indebtedness.

5.7 Information Correct and Current. No information, report, Advance Request,
financial statement, exhibit or schedule furnished, by or on behalf of Borrower
to Agent in connection with any Loan Document or included therein or delivered
pursuant thereto contained, or, when taken as a whole, contains or will contain
any material misstatement of fact or, when taken together with all other such
information or documents, omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not misleading at the time such
statement was made or deemed made. Additionally, any and all financial or
business projections provided by Borrower to Agent, whether prior to or after
the Closing Date shall be (i) provided in good faith and based on the most
current data and information available to Borrower, and (ii) the most current of
such projections provided to Borrower’s Board of Directors.

5.8 Tax Matters. Except as described on Schedule 5.8, (a) Borrower has filed all
federal, state and material local tax returns that it is required to file (or
extensions thereof), (b) Borrower has duly paid or fully reserved for all taxes
or installments thereof (including any interest or penalties) as and when due,
which have or may become due pursuant to such returns, and (c) Borrower has paid
or fully reserved for any tax assessment received by Borrower for the three (3)
years preceding the Closing Date, if any (including any taxes being contested in
good faith and by appropriate proceedings).

5.9 Intellectual Property Claims. Borrower is the sole owner of, or otherwise
has the right to use, the Intellectual Property material to Borrower’s business
as currently conducted, or, as disclosed in Borrower’s filings with the
Securities and Exchange Commission, contemplated to be conducted. Except as
otherwise disclosed to Lender, to the knowledge of Borrower, (i) each of the
registered Copyrights, registered Trademarks and issued or granted Patents owned
by Borrower is valid and enforceable, (ii) no material part of the Intellectual
Property has been judged invalid or unenforceable, in whole or in part, and
(iii) no claim has been made to Borrower that any material part of the
Intellectual Property violates the rights of any third-party. Borrower is not in
material breach of, nor has Borrower failed to perform any material obligations
under, any of the foregoing contracts, licenses or agreements and, to Borrower’s
knowledge, no third-party to any such contract, license or agreement is in
material breach thereof or has failed to perform any material obligations
thereunder.

5.10 Intellectual Property. Borrower has, or in the case of any proposed
business, reasonably believes it will have, all material rights with respect to
Intellectual Property necessary or material in the operation or conduct of
Borrower’s business as currently conducted and proposed to be conducted by
Borrower. Without limiting the generality of the foregoing, and in the case of
Licenses, except for restrictions that are unenforceable under Division 9 of the
UCC, and Borrower has the right, to the extent required to operate Borrower’s
business, to freely transfer, license or assign Intellectual Property necessary
or material in the operation or conduct of Borrower’s business as currently
conducted and proposed to be conducted by Borrower, without condition,
restriction or payment of any kind (other than license payments in the ordinary
course of business) to any third-party, and Borrower owns or has the right to
use, pursuant to valid licenses, all software development tools, library
functions, compilers and all other third-party software and other items that are
material to Borrower’s business and used in the design, development, promotion,
sale, license, manufacture, import, export, use or distribution of Borrower
Products except customary covenants in inbound license agreements and equipment
leases where Borrower is the licensee or lessee.

5.11 Borrower Products. No Intellectual Property material to Borrower’s business
owned by Borrower or Borrower Product has been or is subject to any actual or,
to the knowledge of Borrower, threatened litigation, proceeding (including any
proceeding in the United States Patent and Trademark Office or any corresponding
foreign office or agency) or outstanding decree, order, judgment, settlement
agreement or stipulation that restricts in any material manner Borrower’s use,
transfer or licensing thereof or that may materially affect the validity, use or
enforceability thereof. There is no decree, order, judgment, agreement,
stipulation, arbitral award or other provision entered into in connection with
any litigation or proceeding that obligates Borrower to grant licenses or
ownership interest in any future Intellectual Property related to the operation
or conduct of the business of Borrower or Borrower Products. Borrower has not
received any written notice or claim, or, to the knowledge of Borrower, oral
notice or claim, challenging or questioning Borrower’s ownership in any
Intellectual Property material to Borrower’s business (or written notice of any
claim challenging or questioning the ownership in any licensed Intellectual
Property of the owner thereof) or suggesting that any third-party has any claim
of legal or beneficial ownership with respect thereto nor, to Borrower’s
knowledge, is there a reasonable basis for any such claim.  To Borrower’s
knowledge, neither Borrower’s use of its Intellectual Property that is material
to its business nor the production and sale of Borrower Products that are
material to its business infringes the Intellectual Property or other rights of
others in any material respect.

10

--------------------------------------------------------------------------------

Execution Version

 

5.12 Financial Accounts. On or before the Closing Date, Borrower has delivered
to Lender a true, correct and complete list of (a) all banks and other financial
institutions at which Borrower or any Subsidiary maintains Deposit Accounts and
(b) all institutions at which Borrower or any Subsidiary maintains an account
holding Investment Property, and such list delivered to Lender correctly
identifies the name, address and telephone number of each bank or other
institution, the name in which the account is held, a description of the purpose
of the account, and the complete account number thereof.

5.13 Employee Loans. Except for Permitted Investments of the type described in
clause (viii) of the definition thereof, Borrower has no outstanding loans to
any employee, officer or director of Borrower nor has Borrower guaranteed the
payment of any loan made to an employee, officer or director of Borrower by a
third-party.

5.14 Subsidiaries. Borrower does not own any stock, partnership interest or
other securities of any Person, except for Permitted Investments and equity
securities of its Subsidiaries.  Attached as Schedule 5.14, as may be updated by
Borrower in a written notice provided after the Closing Date, is a true, correct
and complete list of each Subsidiary.

SECTION 6. INSURANCE; INDEMNIFICATION

6.1 Coverage. Borrower shall cause to be carried and maintained commercial
general liability insurance, on an occurrence form, against risks customarily
insured against in Borrower’s line of business. Such risks shall include the
risks of bodily injury, including death, property damage, personal injury,
advertising injury, and contractual liability per the terms of the
indemnification agreement found in Section 6.3. Borrower must maintain a minimum
of $2,000,000 of commercial general liability insurance for each occurrence.
Borrower has and agrees to maintain a minimum of $2,000,000 of directors’ and
officers’ insurance for each occurrence and $5,000,000 in the aggregate. So long
as there are any Secured Obligations outstanding, Borrower shall also cause to
be carried and maintained insurance upon the Collateral, insuring against all
risks of physical loss or damage howsoever caused, in an amount not less than
the full replacement cost of the Collateral, provided that such insurance may be
subject to standard exceptions and deductibles.

6.2 Certificates.  Borrower shall deliver to Agent certificates of insurance
that evidence Borrower’s compliance with its insurance obligations in
Section 6.1 and the obligations contained in this Section 6.2. Borrower’s
insurance certificate shall state Agent is an additional insured for commercial
general liability, a loss payee for all risk property damage insurance, subject
to the insurer’s approval, and a loss payee for property insurance and
additional insured for liability insurance for any future insurance that
Borrower may acquire from such insurer. Attached to the certificates of
insurance will be additional insured endorsements for liability and lender’s
loss payable endorsements for all risk property damage insurance. All
certificates of insurance will provide for a minimum of 30 days advance written
notice to Agent of cancellation or any other change adverse to Agent’s
interests. Any failure of Agent to scrutinize such insurance certificates for
compliance is not a waiver of any of Agent’s rights, all of which are reserved.

6.3 Indemnity. Borrower agrees to indemnify and hold Agent, Lender and their
officers, directors, employees, agents, in-house attorneys, representatives and
shareholders (each, an “Indemnified Person”) harmless from and against any and
all claims, costs, expenses, damages and liabilities (including such claims,
costs, expenses, damages and liabilities based on liability in tort, including
strict liability in tort), including reasonable attorneys’ fees and
disbursements and other costs of investigation or defense (including those
incurred upon any appeal) (collectively, “Liabilities”), that may be instituted
or asserted against or incurred by such Indemnified Person as the result of
credit having been extended, suspended or terminated under this Agreement and
the other Loan Documents or the administration of such credit, or in connection
with or arising out of the transactions contemplated hereunder and thereunder,
or any actions or failures to act in connection therewith, or arising out of the
disposition or utilization of the Collateral, excluding in all cases Liabilities
to the extent resulting solely from any Indemnified Person’s fraud, gross
negligence or willful misconduct. Borrower agrees to pay, and to save Agent and
Lender harmless from, any and all liabilities with respect to, or resulting from
any delay in paying, any and all excise, sales or other similar taxes (excluding
taxes imposed on or measured by the net income of Agent or Lender) that may be
payable or determined to be payable with respect to any of the Collateral or
this Agreement, provided, however, that Lender shall notify Borrower of any
liabilities under this Section 6.3 within 60 days of the initial date Lender had
knowledge of Lender’s exposure to such liabilities. In no event shall any
Indemnified Person be liable on any theory of liability for any special,
indirect, consequential or punitive damages (including any loss of profits,
business or anticipated savings).

SECTION 7. COVENANTS OF BORROWER

Borrower agrees as follows:

7.1 Financial Reports. Borrower shall furnish to Agent the financial statements
and reports listed hereinafter (the “Financial Statements”):

(a) as soon as practicable (and in any event within 30 days) after the end of
each month, unaudited interim and year-to-date financial statements as of the
end of such month (prepared on a consolidated and consolidating basis, if
applicable), including balance sheet and related statements of income (and
excluding statements of cashflows) accompanied by a report detailing any

11

--------------------------------------------------------------------------------

Execution Version

 

material contingencies (including the commencement of any material litigation by
or against Borrower) or any other occurrence that would reasonably be expected
to have a Material Adverse Effect, all certified by Borrower’s Chief Executive
Officer or Chief Financial Officer to the effect that they have been prepared in
accordance with GAAP, except (i) for the absence of footnotes, (ii) that they
are subject to normal year-end adjustments, and (iii) they do not contain
certain non-cash items that are customarily included in quarterly and annual
financial statements;

(b) as soon as practicable (and in any event within 45 days) after the end of
each of the first three calendar quarters during each fiscal year, unaudited
interim and year-to-date financial statements as of the end of such calendar
quarter (prepared on a consolidated and consolidating basis, if applicable),
including balance sheet and related statements of income and cash flows
accompanied by a report detailing any material contingencies (including the
commencement of any material litigation by or against Borrower) or any other
occurrence that would reasonably be expected to have a Material Adverse
Effect,  certified by Borrower’s Chief Executive Officer or Chief Financial
Officer to the effect that they have been prepared in accordance with GAAP,
except (i) for the absence of footnotes, and (ii) that they are subject to
normal year-end adjustments;

(c) as soon as practicable (and in any event within 90 days) after the end of
each fiscal year, unqualified audited financial statements as of the end of such
year (prepared on a consolidated and consolidating basis, if applicable),
including balance sheet and related statements of income and cash flows, and
setting forth in comparative form the corresponding figures for the preceding
fiscal year, certified by a firm of independent certified public accountants
selected by Borrower and reasonably acceptable to Agent, accompanied by any
management report from such accountants;

(d)  as soon as practicable (and in any event within 30 days) after the end of
each month, a Compliance Certificate in the form of Exhibit D;

(e) promptly after the sending or filing thereof, as the case may be, copies of
any proxy statements, financial statements or reports that Borrower has made
available to its stockholders and copies of any regular, periodic and special
reports or registration statements that Borrower files with the SEC or any
governmental authority that may be substituted therefor; and

(f) financial and business projections promptly following their approval by
Borrower’s Board of Directors, and in any event, within 30 days prior to the end
of Borrower’s fiscal year, as well as budgets, operating plans and other
financial information reasonably requested by Agent.

Borrower shall not (without the consent of Agent, such consent not to be
unreasonably withheld or delayed), make any change in its (a) accounting
policies or reporting practices, except as required by GAAP or (b) fiscal years
or fiscal quarters. Borrower hereby represents and confirms that Borrower’s
fiscal year ends on December 31.

The executed Compliance Certificate may be sent via facsimile to Agent at (650)
473-9194 or via e-mail to financialstatements@herculestech.com or
arora@herculestech.com. All Financial Statements required to be delivered
pursuant to Section 7.1 shall be sent via e-mail to the following addresses:
financialstatements@herculestech.com, legal@herculestech.com,
arora@herculestech.com, provided, that if e-mail is not available or sending
such Financial Statements via e-mail is not possible, they shall be sent via
facsimile to Agent at: (866) 468-8916, attention Chief Investment Officer.

Notwithstanding the foregoing, documents required to be delivered pursuant to
the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically, and if so
delivered, they shall be deemed to have been delivered on the date on which
Borrower e-mails a link thereto to Agent at the e-mail addresses set forth in
the immediately preceding paragraph.

7.2 Management Rights. Borrower shall permit any representative that Agent or
Lender authorizes, including its attorneys and accountants, to inspect the
Collateral and examine and make copies and abstracts of the books of account and
records of Borrower at reasonable times and upon reasonable notice during normal
business hours; provided, however, that so long as no Event of Default has
occurred and is continuing, such examinations shall be limited to no more often
than twice per fiscal year. In addition, any such representative shall have the
right to meet with management and officers of Borrower to discuss such books of
account and records. In addition, Agent or Lender shall be entitled at
reasonable times and intervals to consult with and advise the management and
officers of Borrower concerning significant business issues affecting Borrower.
Such consultations shall not unreasonably interfere with Borrower’s business
operations. The parties intend that the rights granted Agent and Lender shall
constitute “management rights” within the meaning of 29 C.F.R. Section
2510.3-101(d)(3)(ii), but that any advice, recommendations or participation by
Agent or Lender with respect to any business issues shall not be deemed to give
Agent or Lender, nor be deemed an exercise by Agent or Lender of, control over
Borrower’s management or policies.

7.3 Further Assurances.

(a) Borrower shall from time to time execute, deliver and file, alone or with
Agent, any financing statements, security agreements, collateral assignments,
notices, control agreements, or other documents reasonably requested by Agent to
perfect or give the highest priority to Agent’s Lien on the Collateral.

12

--------------------------------------------------------------------------------

Execution Version

 

(b) Borrower shall from time to time procure any further instruments or
documents as may be reasonably requested by Agent, and take all further action
that may be necessary, or that Agent may reasonably request, to perfect and
protect the Liens granted hereby and thereby. In addition, and for such purposes
only, Borrower hereby authorizes Agent to execute and deliver on behalf of
Borrower and to file such financing statements, collateral assignments, notices,
control agreements, security agreements and other documents without the
signature of Borrower either in Agent’s name or in the name of Agent as agent
and attorney-in-fact for Borrower. Borrower shall protect and defend Borrower’s
title to the Collateral and Agent’s Lien thereon against all Persons claiming
any interest adverse to Borrower or Agent other than Permitted Liens.

7.4 Indebtedness. Borrower shall not create, incur, assume, guarantee or be or
remain liable with respect to any Indebtedness, or permit any Subsidiary so to
do, other than Permitted Indebtedness, or prepay any Indebtedness or take any
actions which impose on Borrower an obligation to prepay any Indebtedness, other
than Permitted Indebtedness (provided, that, Borrower may not prepay any
Permitted Indebtedness that is Subordinated Indebtedness) and except for the
conversion of Indebtedness into equity securities and the payment of cash in
lieu of fractional shares in connection with such conversion.

7.5 Collateral; Negative Pledge. Borrower shall at all times keep the Collateral
and all other property and assets used in Borrower’s business or in which
Borrower now or hereafter holds any interest free and clear from any legal
process or Liens whatsoever (except for Permitted Liens), and shall give Agent
prompt written notice of any legal process that is reasonably likely to result
in damages or expenses in excess of $250,000 affecting the Collateral and such
other property and assets, or any Liens thereon; provided, however, that the
Collateral and such other property and assets may be subject to Permitted Liens,
except that there shall be no Liens whatsoever on Intellectual
Property.  Borrower shall cause its Subsidiaries to protect and defend such
Subsidiary’s title to its assets from and against all Persons claiming any
interest adverse to such Subsidiary, and Borrower shall cause its Subsidiaries
at all times to keep such Subsidiary’s property and assets free and clear from
any legal process or Liens whatsoever (except for Permitted Liens, provided
however, that there shall be no Liens whatsoever on Intellectual Property), and
shall give Agent prompt written notice of any legal process that is reasonably
likely to result in damages or expenses in excess of $250,000 affecting such
Subsidiary’s assets. Borrower shall not agree with any Person other than Agent
or Lender not to encumber its property.

7.6 Investments. Borrower shall not directly or indirectly acquire or own, or
make any Investment in or to any Person, or permit any of its Subsidiaries so to
do, other than Permitted Investments.

7.7 Distributions. Borrower shall not, and shall not allow any Subsidiary to,
(a) repurchase or redeem any class of stock or other equity interest other than
pursuant to employee, director or consultant repurchase plans or other similar
agreements; provided, however, in each case the repurchase or redemption price
does not exceed the original consideration paid for such stock or equity
interests; (b) declare or pay any cash dividend or make a cash distribution on
any class of stock or other equity interest, except that a Subsidiary may pay
dividends or make distributions to Borrower; (c) lend money to any employees,
officers or directors or guarantee the payment of any such loans granted by a
third-party in excess of $150,000 in the aggregate; or (d) waive, release or
forgive any Indebtedness owed by any employees, officers or directors in excess
of $150,000 in the aggregate.

7.8 Transfers. Except for Permitted Transfers, Borrower shall not, and shall not
allow any Subsidiary to, voluntarily or involuntarily transfer, sell, lease,
license, lend or in any other manner convey any equitable, beneficial or legal
interest in any material portion of its assets.

7.9 Mergers or Acquisitions. Borrower shall not merge or consolidate, or permit
any of its Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of (a) a Subsidiary which is
not a Borrower into a Qualified Subsidiary or into Borrower or (b) a Borrower
into another Borrower), or acquire, or permit any of its Subsidiaries to
acquire, all or substantially all of the capital stock or property of another
Person.

7.10 Taxes. Borrower and its Subsidiaries shall pay when due all taxes, fees or
other charges of any nature whatsoever (together with any related interest or
penalties) now or hereafter imposed or assessed against Borrower, Agent, Lender
or the Collateral or upon Borrower’s ownership, possession, use, operation or
disposition thereof or upon Borrower’s rents, receipts or earnings arising
therefrom. Borrower shall file on or before the due date therefor all personal
property tax returns in respect of the Collateral. Notwithstanding the
foregoing, Borrower may contest, in good faith and by appropriate proceedings,
taxes for which Borrower maintains adequate reserves therefor in accordance with
GAAP.

7.11 Corporate Changes. Neither Borrower nor any Subsidiary shall change its
corporate name, legal form or jurisdiction of formation without 20 days’ prior
written notice to Agent. Neither Borrower nor any Subsidiary shall suffer a
Change in Control. Neither Borrower nor any Subsidiary shall relocate its chief
executive office or its principal place of business unless: (a) it has provided
prior written notice to Agent; and (b) such relocation shall be within the
continental United States. Neither Borrower nor any Subsidiary shall relocate
any item of Collateral (other than (i) sales of Inventory in the ordinary course
of business, (ii) relocations of Equipment having an aggregate value of up to
$200,000 in any fiscal year (other than Equipment located at clinical trial
sites, provided, that the aggregate value of all such Equipment at trial sites
shall not exceed $200,000 at any one time), (iii) relocations of Collateral from
a location described on Exhibit C to another location described on Exhibit C,
and (iv) relocations in the ordinary course of business, consistent with prior
practices, of drug substance and drug product for use in clinical trials or for
regulatory

13

--------------------------------------------------------------------------------

Execution Version

 

approval or compliance purposes among third-parties that provide drug substance
or drug product manufacturing, packaging and distribution services to Borrower
or any Subsidiary and clinical trial sites) unless (A) it has provided prompt
written notice to Agent, (B) such relocation is within the continental United
States (or a country other than the United States, provided that the aggregate
value of such Collateral shall not exceed $100,000 at any one time) and, (C) if
such relocation is to a third-party bailee, it has delivered a bailee agreement
in form and substance reasonably acceptable to Agent.

7.12 Deposit Accounts. Neither Borrower nor any Subsidiary shall maintain any
Deposit Accounts, or accounts holding Investment Property, except with respect
to which Agent has an Account Control Agreement.

7.13 Subsidiaries. Borrower shall notify Agent of each Subsidiary formed
subsequent to the Closing Date and, within 15 days of formation, shall cause any
such Subsidiary that is a Qualified Subsidiary to execute and deliver to Agent a
Joinder Agreement.

7.14 Notification of Event of Default. Borrower shall notify Agent immediately
of the occurrence of any Event of Default.

7.15 SBIC Matters. Agent and Lender have received a license from the U.S. Small
Business Administration (the “SBA”) to extend loans as a small business
investment company (“SBIC”) pursuant to the Small Business Investment Company
Act of 1958, as amended, and the associated regulations (collectively, the “SBIC
Act”). All or a portion of the loan to Borrower will be made under the SBA
license and the SBIC Act. Addendum 1 to this Agreement outlines various
responsibilities of Agent, Lender and Borrower associated with an SBA loan, and
such Addendum 1 is hereby incorporated by reference.

7.16 Post-Closing Items.  Borrower shall use its commercially reasonable efforts
to deliver or cause to be delivered the documents listed on Schedule 7.16 on or
before the corresponding dates set forth on Schedule 7.16.

SECTION 8. RIGHT TO INVEST

Lender or its assignee or nominee shall have the right, in its discretion, to
purchase Borrower securities in one or more broadly-marketed Equity Events (but
excluding the issuance of equity securities in connection with an “at the
market” offering program); provided, however, Lender’s right to purchase
Borrower securities in one or more Equity Events shall be limited in the
aggregate to securities having an initial aggregate purchase price of up to
$2,000,000, and such right shall be on the same terms and conditions afforded to
other investors in the Equity Event. Lender’s rights under this Section 8 shall
terminate on the later of (a) the third anniversary of the Closing Date and (b)
the date on which neither Lender nor any of its Affiliates is a Lender under
this Agreement.

SECTION 9. EVENTS OF DEFAULT

The occurrence of any one or more of the following events shall be an Event of
Default:

9.1 Payments. Borrower fails to pay any amount due under this Agreement or any
of the other Loan Documents on the due date; provided, however, that an Event of
Default shall not occur on account of a failure to pay due solely to an
administrative or operational error of Lender or Borrower’s bank if Borrower had
the funds to make the payment when due and makes the payment within three
Business Days following Borrower’s knowledge of such failure to pay; or

9.2 Covenants. Borrower breaches or defaults in the performance of any covenant
or Secured Obligation under this Agreement, or any of the other Loan Documents
or any other agreement among Borrower, Agent and Lender, and (a) with respect to
a default under any covenant under this Agreement (other than under Sections 6,
7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.12, 7.14 and 7.15), any other Loan Document or
any other agreement among Borrower, Agent and Lender, such default continues for
more than 10 days after the earlier of the date on which (i) Agent or Lender has
given notice of such default to Borrower and (ii) Borrower has actual knowledge
of such default or (b) with respect to a default under any of Sections 6, 7.4,
7.5, 7.6, 7.7, 7.8, 7.9, 7.12, 7.14 and 7.15, the occurrence of such default; or

9.3 Material Adverse Effect. Agent shall have provided Borrower written notice
that a circumstance has occurred that would reasonably be expected to have a
Material Adverse Effect and such circumstance continues for three Business Days
following Borrower’s receipt of such notice, during which time Agent and
Borrower shall have engaged in good faith discussions regarding such
circumstance and its consequences; provided that solely for purposes of this
Section 9.3, the occurrence of any of the following, in and of itself, shall not
constitute a Material Adverse Effect: (a) adverse results or delays in any
nonclinical or clinical trial; (b) the denial, delay or limitation of approval
of, or taking of any other regulatory action by, the United States Food and Drug
Administration or any other governmental entity with respect to any of
Borrower’s products; or (c) a change in or discontinuation of a strategic
partnership or other collaboration or license arrangement); or

9.4 Representations. Any representation or warranty made by Borrower in any Loan
Document shall have been false or misleading in any material respect when made
or when deemed made; or

14

--------------------------------------------------------------------------------

Execution Version

 

9.5 Insolvency. Borrower (A) (i) shall make an assignment for the benefit of
creditors; or (ii) shall be unable to pay its debts as they become due, or be
unable to pay or perform under the Loan Documents, or shall become insolvent; or
(iii) shall file a voluntary petition in bankruptcy; or (iv) shall file any
petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (v) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of Borrower or of all or any substantial
part (i.e., 33-1/3% or more) of the assets or property of Borrower; or
(vi) shall cease operations of its business as its business has normally been
conducted, or terminate substantially all of its employees; or (vii) Borrower or
its directors or majority shareholders shall take any action initiating any of
the foregoing actions described in clauses (i) through (vi); or (B) either
(i) 45 days shall have expired after the commencement of an involuntary action
against Borrower seeking reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, without such action being dismissed or all orders or
proceedings thereunder affecting the operations or the business of Borrower
being stayed; or (ii) a stay of any such order or proceedings shall thereafter
be set aside and the action setting it aside shall not be timely appealed; or
(iii) Borrower shall file any answer admitting or not contesting the material
allegations of a petition filed against Borrower in any such proceedings; or
(iv) the court in which such proceedings are pending shall enter a decree or
order granting the relief sought in any such proceedings; or (v) 45 days shall
have expired after the appointment, without the consent or acquiescence of
Borrower, of any trustee, receiver or liquidator of Borrower or of all or any
substantial part of the properties of Borrower without such appointment being
vacated; or

9.6 Attachments; Judgments. Any portion of Borrower’s assets having a value in
excess of $250,000, individually or in the aggregate, is attached or seized, or
a levy is filed against any such assets, or a judgment or judgments is/are
entered for the payment of money (not covered by independent third-party
insurance as to which liability has not been rejected by such insurance
carrier), individually or in the aggregate, of at least $250,000, or Borrower is
enjoined or in any way prevented by court order from conducting any part of its
business; or

9.7 Other Obligations. The occurrence of any default (after giving effect to any
applicable grace or cure period) under any agreement or obligation of Borrower
involving any Indebtedness in excess of $200,000.

SECTION 10. REMEDIES

10.1 General. Upon and during the continuance of any one or more Events of
Default, (i) Agent may, at its option, accelerate and demand payment of all or
any part of the Secured Obligations together with a Prepayment Charge and
declare them to be immediately due and payable (provided, that upon the
occurrence of an Event of Default of the type described in Section 9.5, all of
the Secured Obligations shall automatically be accelerated and made due and
payable, in each case without any further notice or act), (ii) Agent may, at its
option, sign and file in Borrower’s name any and all collateral assignments,
notices, control agreements, security agreements and other documents it deems
necessary or appropriate to perfect or protect the repayment of the Secured
Obligations, and in furtherance thereof, Borrower hereby grants Agent an
irrevocable power of attorney coupled with an interest, and (iii) Agent may
notify any of Borrower’s account debtors to make payment directly to Agent,
compromise the amount of any such account on Borrower’s behalf and endorse
Agent’s name without recourse on any such payment for deposit directly to
Agent’s account. Agent may exercise all rights and remedies with respect to the
Collateral under the Loan Documents or otherwise available to it under the UCC
and other applicable law, including the right to release, hold, sell, lease,
liquidate, collect, realize upon, or otherwise dispose of all or any part of the
Collateral and the right to occupy, utilize, process and commingle the
Collateral. All Agent’s rights and remedies shall be cumulative and not
exclusive.

10.2 Collection; Foreclosure. Upon the occurrence and during the continuance of
any Event of Default, Agent may, at any time or from time to time, apply,
collect, liquidate, sell in one or more sales, lease or otherwise dispose of,
any or all of the Collateral, in its then condition or following any
commercially reasonable preparation or processing, in such order as Agent may
elect. Any such sale may be made either at public or private sale at its place
of business or elsewhere. Borrower agrees that any such public or private sale
may occur upon 10 calendar days’ prior written notice to Borrower. Agent may
require Borrower to assemble the Collateral and make it available to Agent at a
place designated by Agent that is reasonably convenient to Agent and Borrower.
The proceeds of any sale, disposition or other realization upon all or any part
of the Collateral shall be applied by Agent in the following order of
priorities:

First, to Agent and Lender in an amount sufficient to pay in full Agent’s and
Lender’s costs and professionals’ and advisors’ fees and expenses as described
in Section 11.11;

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Agent may choose in its sole discretion; and

Finally, after the full, final, and indefeasible payment in Cash of all of the
Secured Obligations, to any creditor holding a junior Lien on the Collateral, or
to Borrower or its representatives or as a court of competent jurisdiction may
direct.

15

--------------------------------------------------------------------------------

Execution Version

 

Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

10.3 No Waiver. Agent shall be under no obligation to marshal any of the
Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Agent to marshal any Collateral.

10.4 Cumulative Remedies. The rights, powers and remedies of Agent hereunder
shall be in addition to all rights, powers and remedies given by statute or rule
of law and are cumulative. The exercise of any one or more of the rights, powers
and remedies provided herein shall not be construed as a waiver of or election
of remedies with respect to any other rights, powers and remedies of Agent.

SECTION 11. MISCELLANEOUS

11.1 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective only to the extent and duration of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

11.2 Notice. Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication
(including the delivery of Financial Statements) that is required, contemplated,
or permitted under the Loan Documents or with respect to the subject matter
hereof shall be in writing, and shall be deemed to have been validly served,
given, delivered, and received upon the earlier of: (i) the day of transmission
by facsimile or hand delivery or delivery by an overnight express service or
overnight mail delivery service; or (ii) the third calendar day after deposit in
the United States mails, with proper first class postage prepaid, in each case
addressed to the party to be notified as follows:

(a)If to Agent:

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

Legal Department

Attention:  Deputy General Counsel

400 Hamilton Avenue, Suite 310

Palo Alto, CA  94301

Facsimile:  650-473-9194

Telephone:  650-289-3060

(b)If to Lender:

HERCULES TECHNOLOGY III, L.P.

Legal Department

Attention:  Deputy General Counsel

400 Hamilton Avenue, Suite 310

Palo Alto, CA  94301

Facsimile:  650-473-9194

Telephone:  650-289-3060

(c)If to Borrower:

MAST THERAPEUTICS, INC.

Attention:  Chief Financial Officer

3611 Valley Centre Drive, Suite 500

San Diego, CA 92130

Facsimile: (858) 552-0876

Telephone:  (858) 552-0866

With a copy to:

Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP

Attention:  Kirt Shuldberg

3570 Carmel Mountain Road, Suite 200

San Diego, CA 92130

Facsimile: (858) 436-8061

Email: kshuldberg@gunder.com

or to such other address as each party may designate for itself by like notice.

16

--------------------------------------------------------------------------------

Execution Version

 

11.3 Entire Agreement; Amendments.

(a) This Agreement and the other Loan Documents constitute the entire agreement
and understanding of the parties hereto in respect of the subject matter hereof
and thereof, and supersede and replace in their entirety any prior proposals,
term sheets, non-disclosure or confidentiality agreements, letters, negotiations
or other documents or agreements, whether written or oral, with respect to the
subject matter hereof or thereof (including Agent’s proposal letter executed by
Borrower on July 8, 2015).

(b) Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 11.3(b). The Required Lenders and Borrower party to
the relevant Loan Document may, or, with the written consent of the Required
Lenders, Agent and Borrower party to the relevant Loan Document may, from time
to time, (i) enter into written amendments, supplements or modifications hereto
and to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
Lender or of Borrower hereunder or thereunder or (ii) waive, on such terms and
conditions as the Required Lenders or Agent, as the case may be, may specify in
such instrument, any of the requirements of this Agreement or the other Loan
Documents or any default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (A) forgive the principal amount or extend the final scheduled date of
maturity of any Loan, extend the scheduled date of any amortization payment in
respect of any Term Loan, reduce the stated rate of any interest or fee payable
hereunder), in each case without the written consent of each Lender directly
affected thereby; (B) eliminate or reduce the voting rights of any Lender under
this Section 11.3(b) without the written consent of such Lender; (C) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by Borrower of any of its rights and obligations under
this Agreement and the other Loan Documents, release all or substantially all of
the Collateral or release a Borrower from its obligations under the Loan
Documents, in each case without the written consent of all Lenders; or (D)
amend, modify or waive any provision of Section 11.17 without the written
consent of Agent. Any such waiver and any such amendment, supplement or
modification shall apply equally to each Lender and shall be binding upon
Borrower, Lender, Agent and all future holders of the Loans.

11.4 No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

11.5 No Waiver. The powers conferred upon Agent and Lender by this Agreement are
solely to protect its rights hereunder and under the other Loan Documents and
its interest in the Collateral and shall not impose any duty upon Agent or
Lender to exercise any such powers. No omission or delay by Agent or Lender at
any time to enforce any right or remedy reserved to it, or to require
performance of any of the terms, covenants or provisions hereof by Borrower at
any time designated, shall be a waiver of any such right or remedy to which
Agent or Lender is entitled, nor shall it in any way affect the right of Agent
or Lender to enforce such provisions thereafter.

11.6 Survival. All agreements, representations and warranties contained in this
Agreement and the other Loan Documents or in any document delivered pursuant
hereto or thereto shall be for the benefit of Agent and Lender and shall survive
the execution and delivery of this Agreement and the expiration or other
termination of this Agreement.

11.7 Successors and Assigns.  The provisions of this Agreement and the other
Loan Documents shall inure to the benefit of and be binding on Borrower and its
permitted assigns (if any). Borrower shall not assign its obligations under this
Agreement or any of the other Loan Documents without Agent’s express prior
written consent, and any such attempted assignment shall be void and of no
effect. Agent and Lender may assign, transfer, or endorse its rights hereunder
and under the other Loan Documents without prior notice to Borrower, and all of
such rights shall inure to the benefit of Agent’s and Lender’s successors and
assigns; provided that as long as no Event of Default has occurred and is
continuing, neither Agent nor any Lender may assign, transfer or endorse its
rights hereunder or under the Loan Documents to any party that is a direct
competitor of Borrower or a distressed debt or vulture fund (each term as
reasonably determined by Agent), it being acknowledged that in all cases, any
transfer to an Affiliate of any Lender or Agent shall be allowed.

11.8 Governing Law. This Agreement and the other Loan Documents have been
negotiated and delivered to Agent and Lender in the State of California, and
shall have been accepted by Agent and Lender in the State of California. Payment
to Agent and Lender by Borrower of the Secured Obligations is due in the State
of California. This Agreement and the other Loan Documents shall be governed by,
and construed and enforced in accordance with, the laws of the State of
California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.

11.9 Consent to Jurisdiction and Venue. All judicial proceedings (to the extent
that the reference requirement of Section 11.10 is not applicable) arising in or
under or related to this Agreement or any of the other Loan Documents may be
brought in any state or federal court located in the State of California. By
execution and delivery of this Agreement, each party hereto generally and
unconditionally: (a) consents to nonexclusive personal jurisdiction in Santa
Clara County, State of California; (b) waives any objection as to jurisdiction
or venue in Santa Clara County, State of California; (c) agrees not to assert
any defense based on lack of jurisdiction

17

--------------------------------------------------------------------------------

Execution Version

 

or venue in the aforesaid courts; and (d) irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement or the other Loan
Documents.  Service of process on any party hereto in any action arising out of
or relating to this Agreement shall be effective if given in accordance with the
requirements for notice set forth in Section 11.2, and shall be deemed effective
and received as set forth in Section 11.2. Nothing herein shall affect the right
to serve process in any other manner permitted by law or shall limit the right
of either party to bring proceedings in the courts of any other jurisdiction.

11.10 Mutual Waiver of Jury Trial / Judicial Reference.

(a) Because disputes arising in connection with complex financial transactions
are most quickly and economically resolved by an experienced and expert Person
and the parties wish applicable state and federal laws to apply (rather than
arbitration rules), the parties desire that their disputes be resolved by a
judge applying such applicable laws.  EACH OF BORROWER, AGENT AND LENDER
SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD-PARTY CLAIM OR ANY OTHER CLAIM
(COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWER AGAINST AGENT, LENDER OR THEIR
RESPECTIVE ASSIGNEE OR BY AGENT, LENDER OR THEIR RESPECTIVE ASSIGNEE AGAINST
BORROWER. This waiver extends to all such Claims, including Claims that involve
Persons other than Agent, Borrower and Lender; Claims that arise out of or are
in any way connected to the relationship among Borrower, Agent and Lender; and
any Claims for damages, breach of contract, tort, specific performance, or any
equitable or legal relief of any kind, arising out of this Agreement, any other
Loan Document.

(b) If the waiver of jury trial set forth in Section 11.10(a) is ineffective or
unenforceable, the parties agree that all Claims shall be resolved by reference
to a private judge sitting without a jury, pursuant to Code of Civil Procedure
Section 638, before a mutually acceptable referee or, if the parties cannot
agree, a referee selected by the Presiding Judge of the Santa Clara County,
California. Such proceeding shall be conducted in Santa Clara County,
California, with California rules of evidence and discovery applicable to such
proceeding.

(c) In the event Claims are to be resolved by judicial reference, either party
may seek from a court identified in Section 11.9, any prejudgment order, writ or
other relief and have such prejudgment order, writ or other relief enforced to
the fullest extent permitted by law notwithstanding that all Claims are
otherwise subject to resolution by judicial reference.

11.11 Professional Fees. Borrower promises to pay Agent’s and Lender’s fees and
expenses necessary to finalize the loan documentation, including but not limited
to reasonable attorneys fees, UCC searches, filing costs, and other
miscellaneous expenses. In addition, Borrower promises to pay any and all
reasonable attorneys’ and other professionals’ fees and expenses (including fees
and expenses of in-house counsel) incurred by Agent and Lender after the Closing
Date in connection with or related to: (a) the Loan; (b) the administration,
collection, or enforcement of the Loan; (c) the amendment or modification of the
Loan Documents; (d) any waiver, consent, release, or termination under the Loan
Documents; (e) the protection, preservation, audit, field exam, sale, lease,
liquidation, or disposition of Collateral or the exercise of remedies with
respect to the Collateral; (f) any legal, litigation, administrative,
arbitration, or out of court proceeding in connection with or related to
Borrower or the Collateral, and any appeal or review thereof; and (g) any
bankruptcy, restructuring, reorganization, assignment for the benefit of
creditors, workout, foreclosure, or other action related to Borrower, the
Collateral, the Loan Documents, including representing Agent or Lender in any
adversary proceeding or contested matter commenced or continued by or on behalf
of Borrower’s estate, and any appeal or review thereof.

11.12   Confidentiality. Agent and Lender acknowledge that certain items of
Collateral and information provided to Agent and Lender by Borrower are
confidential and proprietary information of Borrower, if and to the extent such
information either (x) is marked as confidential by Borrower at the time of
disclosure, or (y) should reasonably be understood to be confidential (the
“Confidential Information”). Accordingly, Agent and Lender agree that any
Confidential Information it may obtain in the course of acquiring,
administering, or perfecting  Agent’s security interest in the Collateral shall
not be disclosed to any other Person or entity in any manner whatsoever, in
whole or in part, without the prior written consent of Borrower, except that
Agent and Lender may disclose any such information: (a) to its own directors,
officers, employees, accountants, counsel and other professional advisors and to
its Affiliates if Agent or Lender in their sole discretion determines that any
such party should have access to such information in connection with such
party’s responsibilities in connection with the Loan or this Agreement and,
provided that such recipient of such Confidential Information either (i) agrees
to be bound by the confidentiality provisions of this paragraph or (ii) is
otherwise subject to confidentiality restrictions that reasonably protect
against the disclosure of Confidential Information; (b) if such information is
generally available to the public other than as a result of violation of this
Section 11.12 by either of Agent or Lender; (c) if required or appropriate in
any report, statement or testimony submitted to any governmental authority
having or claiming to have jurisdiction over Agent or Lender; (d) if required in
response to any summons or subpoena or in connection with any litigation, to the
extent required as advised by Agent’s or Lender’s counsel; (e) to comply with
any legal requirement or law applicable to Agent or Lender; (f) to the extent
reasonably necessary in connection with the exercise of any right or remedy
under any Loan Document, including Agent’s sale, lease, or other disposition of
Collateral after default; (g) to any participant or assignee of Agent or Lender
or any prospective participant or assignee; provided, that such participant or
assignee or prospective participant or assignee agrees in writing to be bound by
this Section prior to disclosure; or (h) otherwise with the prior consent of
Borrower; provided, that any disclosure made in violation of this Agreement
shall not affect the obligations of Borrower or any of its Affiliates or any
guarantor under this Agreement or the other Loan Documents.

18

--------------------------------------------------------------------------------

Execution Version

 

11.13  Assignment of Rights. Borrower acknowledges and understands that Agent or
Lender may, subject to Section 11.7, sell and assign all or part of its interest
hereunder and under the Loan Documents to any Person or entity (an “Assignee”).
After such assignment the term “Agent” or “Lender” as used in the Loan Documents
shall mean and include such Assignee, and such Assignee shall be vested with all
rights, powers and remedies of Agent and Lender hereunder with respect to the
interest so assigned; but with respect to any such interest not so transferred,
Agent and Lender shall retain all rights, powers and remedies hereby given. No
such assignment by Agent or Lender shall relieve Borrower of any of its
obligations hereunder.  Lender agrees that in the event of any transfer by it of
the Note(s)(if any), it will endorse thereon a notation as to the portion of the
principal of the Note(s), which shall have been paid at the time of such
transfer and as to the date to which interest shall have been last paid thereon.

11.14   Revival of Secured Obligations. This Agreement and the Loan Documents
shall remain in full force and effect and continue to be effective if any
petition is filed by or against Borrower for liquidation or reorganization, if
Borrower becomes insolvent or makes an assignment for the benefit of creditors,
if a receiver or trustee is appointed for all or any significant part of
Borrower’s assets, or if any payment or transfer of Collateral is recovered from
Agent or Lender. The Loan Documents and the Secured Obligations and Collateral
security shall continue to be effective, or shall be revived or reinstated, as
the case may be, if at any time payment and performance of the Secured
Obligations or any transfer of Collateral to Agent, or any part thereof is
rescinded, avoided or avoidable, reduced in amount, or must otherwise be
restored or returned by, or is recovered from, Agent, Lender or by any obligee
of the Secured Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment, performance, or transfer
of Collateral had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, avoided, avoidable, restored, returned, or
recovered, the Loan Documents and the Secured Obligations shall be deemed,
without any further action or documentation, to have been revived and reinstated
except to the extent of the full, final, and indefeasible payment to Agent or
Lender in Cash.

11.15   Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

11.16   No Third-Party Beneficiaries. No provisions of the Loan Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than
Agent, Lender and Borrower unless specifically provided otherwise herein, and,
except as otherwise so provided, all provisions of the Loan Documents will be
personal and solely among Agent, Lender and Borrower.

11.17   Agency.

(a) Lender hereby irrevocably appoints Hercules Technology Growth Capital, Inc.
to act on its behalf as Agent hereunder and under the other Loan Documents and
authorizes Agent to take such actions on its behalf and to exercise such powers
as are delegated to Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.

(b) Lender  agrees to indemnify Agent in its capacity as such (to the extent not
reimbursed by Borrower and without limiting the obligation of Borrower to do
so), according to its respective Term Commitment percentages (based upon the
total outstanding Term Loan Commitments) in effect on the date on which
indemnification is sought under this Section 11.7, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time be
imposed on, incurred by or asserted against Agent in any way relating to or
arising out of, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by Agent under or
in connection with any of the foregoing. The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.

(c) The Person serving as Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not Agent and the term “Lender” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include each such Person
serving as Agent hereunder in its individual capacity.

(d) Agent shall have no duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, Agent shall not:

 

(i)

be subject to any fiduciary or other implied duties, regardless of whether any
default or any Event of Default has occurred and is continuing;

 

(ii)

have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that Agent is required to exercise as directed in
writing by Lender, provided that Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose Agent to
liability or that is contrary to any Loan Document or applicable law; and

19

--------------------------------------------------------------------------------

Execution Version

 

 

(iii)

except as expressly set forth herein and in the other Loan Documents, have any
duty to disclose, and Agent shall not be liable for the failure to disclose, any
information relating to Borrower or any of its Affiliates that is communicated
to or obtained by any Person serving as Agent or any of its Affiliates in any
capacity. 

(e) Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of Lender or as Agent shall believe in good faith
shall be necessary, under the circumstances or (ii) in the absence of its own
gross negligence or willful misconduct.

(f) Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to Agent.

(g) Agent may rely, and shall be fully protected in acting, or refraining to
act, upon, any resolution, statement, certificate, instrument, opinion, report,
notice, request, consent, order, bond or other paper or document that it has no
reason to believe to be other than genuine and to have been signed or presented
by the proper party or parties or, in the case of cables, telecopies and
telexes, to have been sent by the proper party or parties. In the absence of its
gross negligence or willful misconduct, Agent may conclusively rely, as to the
truth of the statements and the correctness of the opinions expressed therein,
upon any certificates or opinions furnished to Agent and conforming to the
requirements of the Loan Agreement or any of the other Loan Documents. Agent may
consult with counsel, and any opinion or legal advice of such counsel shall be
full and complete authorization and protection in respect of any action taken,
not taken or suffered by Agent hereunder or under any Loan Documents in
accordance therewith.  Agent shall have the right at any time to seek
instructions concerning the administration of the Collateral from any court of
competent jurisdiction. Agent shall not be under any obligation to exercise any
of the rights or powers granted to Agent by this Agreement, the Loan Agreement
and the other Loan Documents at the request or direction of Lenders unless Agent
shall have been provided by Lender with adequate security and indemnity against
the costs, expenses and liabilities that may be incurred by it in compliance
with such request or direction.

11.18 Publicity. None of the parties hereto nor any of its respective member
businesses and Affiliates shall, without the other parties’ prior written
consent (which shall not be unreasonably withheld or delayed), publicize or use
(a) the other party's name (including a brief description of the relationship
among the parties hereto), logo or hyperlink to such other parties’ web site,
separately or together, in written and oral presentations, advertising,
promotional and marketing materials, client lists, public relations materials or
on its web site (together, the “Publicity Materials”); (b) the names of officers
of such other parties in the Publicity Materials; and (c) such other parties’
name, trademarks, servicemarks in any news or press release concerning such
party; provided, however, notwithstanding anything to the contrary herein, no
such consent shall be required (i) (A) to the extent necessary to comply with
the requests of any regulators, legal requirements or laws applicable to such
party, pursuant to any listing agreement with any national securities exchange
or (B) disclosed on any earnings and investors’ calls or any press releases
specifically related thereto (so long as, in each case, such party provides
prior notice to the other party hereto to the extent reasonably practicable;
provided that no such prior review shall be required for disclosure of factual
information that has previously been approved by the other party) and (ii) to
comply with Section 11.12.

(SIGNATURES TO FOLLOW)

20

--------------------------------------------------------------------------------

Execution Version

 

IN WITNESS WHEREOF, Borrower, Agent and Lender have duly executed and delivered
this Loan and Security Agreement as of the day and year first above written.

 

BORROWER:

 

 

MAST THERAPEUTICS, INC.

 

 

Signature:

 

/s/ Brandi Roberts

Print Name:

 

Brandi Roberts

Title:

 

Chief Financial Officer

 

Accepted in Palo Alto, California:

 

AGENT:

 

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

 

 

Signature:

 

/s/ Christine Fera

Print Name:

 

Christine Fera

Title:

 

Director of Contract Originations

 

LENDER:

 

 

HERCULES TECHNOLOGY III, L.P.,

a Delaware limited partnership

 

 

 

By:

 

Hercules Technology SBIC Management, LLC, its General Partner

 

 

 

By:

 

Hercules Technology Growth Capital, Inc., its Manager

Signature:

 

/s/ Christine Fera

Print Name:

 

Christine Fera

Title:

 

Director of Contract Originations

 

 

 

21

--------------------------------------------------------------------------------

Execution Version

 

TABLE OF ADDENDA, EXHIBITS AND SCHEDULES

 

Addendum 1:

 

SBA Provisions

Exhibit A:

 

Advance Request

 

 

Attachment to Advance Request

Exhibit B:

 

Promissory Note

Exhibit C:

 

Name, Locations, and Other Information for Borrower

Exhibit D:

 

Compliance Certificate

Exhibit E:

 

Joinder Agreement

Exhibit F:

 

ACH Debit Authorization Agreement

Schedule 1

 

Subsidiaries

Schedule 1.1

 

Commitments

Schedule 1A

 

Existing Permitted Indebtedness

Schedule 1B

 

Existing Permitted Investments

Schedule 1C

 

Existing Permitted Liens

Schedule 5.3

 

Consents, Etc.

Schedule 5.5

 

Actions Before Governmental Authorities

Schedule 5.8

 

Tax Matters

Schedule 7.16

 

Post-Closing Items

 

--------------------------------------------------------------------------------

Execution Version

 

ADDENDUM 1 TO LOAN AND SECURITY AGREEMENT 

(a) Borrower’s Business. For purposes of this Addendum 1, Borrower shall be
deemed to include its “affiliates” as defined in Title 13 Code of Federal
Regulations Section 121.103. Borrower represents and warrants to Agent and
Lender as of the Closing Date and covenants to Agent and Lender for a period of
one year after the Closing Date with respect to subsections 2, 3, 4, 5, 6 and 7
below, as follows:

1. Size Status. Borrower’s primary NAICS code is 325412 and Borrower has less
than 100 employees;

2. No Relender. Borrower’s primary business activity does not involve, directly
or indirectly, providing funds to others, purchasing debt obligations,
factoring, or long-term leasing of equipment with no provision for maintenance
or repair;

3. No Passive Business. Borrower is engaged in a regular and continuous business
operation (excluding the mere receipt of payments such as dividends, rents,
lease payments, or royalties). Borrower’s employees are carrying on the majority
of day to day operations. Borrower will not pass through substantially all of
the proceeds of the Loan to another entity;

4. No Real Estate Business. Borrower is not classified under Major Group 65
(Real Estate) or Industry No. 1531 (Operative Builders) of the SIC Manual. The
proceeds of the Loan will not be used to acquire or refinance real property
unless Borrower (x) is acquiring an existing property and will use at least 51
percent of the usable square footage for its business purposes; (y) is building
or renovating a building and will use at least 67 percent of the usable square
footage for its business purposes; or (z) occupies the subject property and uses
at least 67 percent of the usable square footage for its business purposes.

5. No Project Finance. Borrower’s assets are not intended to be reduced or
consumed, generally without replacement, as the life of its business progresses,
and the nature of Borrower’s business does not require that a stream of cash
payments be made to the business’s financing sources, on a basis associated with
the continuing sale of assets (e.g., real estate development projects and oil
and gas wells). The primary purpose of the Loan is not to fund production of a
single item or defined limited number of items, generally over a defined
production period, where such production will constitute the majority of the
activities of Borrower (e.g., motion pictures and electric generating plants).

6. No Farm Land Purchases. Borrower will not use the proceeds of the Loan to
acquire farm land which is or is intended to be used for agricultural or
forestry purposes, such as the production of food, fiber, or wood, or is so
taxed or zoned.

7. No Foreign Investment. The proceeds of the Loan will not be used
substantially for a foreign operation. At the time of the Loan, Borrower will
not have more than 49 percent of its employees or tangible assets located
outside the United States. The representation in this subsection (7) is made
only as of the date hereof and shall not continue for one year as contemplated
in the first sentence of this Section 1.

(b) Small Business Administration Documentation. Agent and Lender acknowledge
that Borrower completed, executed and delivered to Agent SBA Forms 480, 652 and
1031 (Parts A and B) together with a business plan showing Borrower’s financial
projections (including balance sheets and income and cash flows statements) for
the period described therein and a written statement (whether included in the
purchase agreement or pursuant to a separate statement) from Borrower regarding
its intended use of proceeds from the sale of securities to Lender (the “Use of
Proceeds Statement”). Borrower represents and warrants to Agent and Lender that
the information regarding Borrower and its affiliates set forth in the SBA Form
480, Form 652 and Form 1031 and the Use of Proceeds Statement delivered as of
the Closing Date is accurate and complete.

(c) Inspection. The following covenants contained in this Section (c) are
intended to supplement and not to restrict the related provisions of the Loan
Documents. Subject to the preceding sentence, Borrower will permit, for so long
as Lender holds any debt or equity securities of Borrower, Agent, Lender or
their representative, at Agent’s or Lender’ expense, and examiners of the SBA to
visit and inspect the properties and assets of Borrower, to examine its books of
account and records, and to discuss Borrower’s affairs, finances and accounts
with Borrower’s officers, senior management and accountants, all at such
reasonable times as may be requested by Agent or Lender or the SBA.

 

--------------------------------------------------------------------------------

Execution Version

 

(d) Annual Assessment. Promptly after the end of each calendar year (but in any
event prior to February 28 of each year) and at such other times as may be
reasonably requested by Agent or Lender, Borrower will deliver to Agent a
written assessment of the economic impact of Lender’s investment in Borrower,
specifying the full-time equivalent jobs created or retained in connection with
the investment, the impact of the investment on the businesses of Borrower in
terms of expanded revenue and taxes, other economic benefits resulting from the
investment (such as technology development or commercialization, minority
business development, or expansion of exports) and such other information as may
be required regarding Borrower in connection with Lender’s filing of Lender’s
SBA Form 468. Lender will assist Borrower with preparing such assessment. In
addition to any other rights granted hereunder, Borrower will grant Agent and
Lender and the SBA access to Borrower’s books and records for the purpose of
verifying the use of such proceeds. Borrower also will furnish or cause to be
furnished to Agent and Lender such other information regarding the business,
affairs and condition of Borrower as Agent or Lender may from time to time
reasonably request.

(e) Use of Proceeds. Borrower will use the proceeds from the Loan only for sound
business purposes in accordance with applicable portions of the SBIC Act.
Borrower will deliver to Agent from time to time promptly following Agent’s
request, a written report, certified as correct by Borrower’s Chief Financial
Officer, verifying the purposes and amounts for which proceeds from the Loan
have been disbursed. Borrower will supply to Agent such additional information
and documents as Agent reasonably requests with respect to its use of proceeds
and will permit Agent and Lender and the SBA to have access to any and all
Borrower records and information and personnel as Agent deems necessary to
verify how such proceeds have been or are being used, and to assure that the
proceeds have been used for the purposes specified above.

(f) Activities and Proceeds. Neither Borrower nor any of its affiliates (if any)
will engage in any activities or use directly or indirectly the proceeds from
the Loan for any purpose for which a small business investment company is
prohibited from providing funds by the SBIC Act, including 13 C.F.R. §107.720.
Without obtaining the prior written approval of Agent, Borrower will not change
within 1 year of the date hereof, Borrower’s current business activity to a
business activity which a licensee under the SBIC Act is prohibited from
providing funds by the SBIC Act.

(g) Redemption Provisions. Notwithstanding any provision to the contrary
contained in the Certificate of Incorporation of Borrower, as amended from time
to time (the “Charter”), if, pursuant to the redemption provisions contained in
the Charter, Lender is entitled to a redemption of its Warrant, such redemption
(in the case of Lender) will be at a price equal to the redemption price set
forth in the Charter (the “Existing Redemption Price”). If, however, Lender
delivers written notice to Borrower that the then current regulations
promulgated under the SBIC Act prohibit payment of the Existing Redemption Price
in the case of an SBIC (or, if applied, the Existing Redemption Price would
cause the stock purchasable by such Warrant to lose its classification as an
“equity security” and Lender has determined that such classification is
unadvisable), the amount Lender will be entitled to receive shall be the greater
of (i) fair market value of the securities being redeemed taking into account
the rights and preferences of such securities plus any costs and expenses of the
Lender incurred in making or maintaining the Warrant, and (ii) the Existing
Redemption Price where the amount of accrued but unpaid dividends payable to the
Lender is limited to Borrower’s earnings plus any costs and expenses of the
Lender incurred in making or maintaining the Warrant; provided, however, the
amount calculated in subsections (i) or (ii) above shall not exceed the Existing
Redemption Price.

(h) Compliance and Resolution. Borrower agrees that a failure to comply with
Borrower’s obligations under this Addendum, or any other set of facts or
circumstances where it has been asserted by any governmental regulatory agency
(or Agent or Lender believes that there is a substantial risk of such assertion)
that Agent, Lender and their Affiliates are not entitled to hold, or exercise
any significant right with respect to, any securities issued to Lender by
Borrower, will constitute a breach of the obligations of Borrower under the
financing agreements among Borrower, Agent and Lender. In the event of (i) a
failure to comply with Borrower’s obligations under this Addendum; or (ii) an
assertion by any governmental regulatory agency (or Agent or Lender reasonably
believes that there is a substantial risk of such assertion) of a failure to
comply with Borrower’s obligations under this Addendum, then (i) Agent, Lender
and Borrower will meet and resolve any such issue in good faith to the
satisfaction of Borrower, Agent, Lender, and any governmental regulatory agency,
and (ii) upon request of Lender or Agent, Borrower will cooperate and assist
with any assignment of the financing agreements among Hercules Technology III,
L.P. and Hercules Technology Growth Capital, Inc.

 

--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT A

ADVANCE REQUEST

 

To:

Agent:

Date: [●]

 

 

 

 

Hercules Technology Growth Capital, Inc. (the “Agent”)

 

 

400 Hamilton Avenue, Suite 310

 

 

Palo Alto, CA 94301

 

 

Facsimile:  650-473-9194

 

 

Attn:

 

Mast Therapeutics, Inc. (“Borrower”) hereby requests that Agent direct the
applicable lender (“Lender”) to make an Advance in the amount of $[●] on [●]
(the “Advance Date”) pursuant to the Loan and Security Agreement among Borrower,
Agent and Lender (the “Agreement”). Capitalized words and other terms used but
not otherwise defined herein are used with the same meanings as defined in the
Agreement.

Please:

 

 

(a)

Issue a check payable to Borrower

 

 

 

or

 

 

(b)

Wire Funds to Borrower’s account

 

 

 

 

Bank:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

ABA Number:

 

 

 

 

Account Number:

 

 

 

 

Account Name:

 

 

Borrower represents that the conditions precedent to the Advance set forth in
the Agreement are satisfied and shall be satisfied upon the making of such
Advance, including but not limited to: (i) that no event that has had or could
reasonably be expected to have a Material Adverse Effect has occurred and is
continuing; (ii) that the representations and warranties set forth in the
Agreement and in the Warrant are and shall be true and correct in all material
respects on and as of the Advance Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date; (iii) that Borrower is in compliance with
all the terms and provisions set forth in each Loan Document on its part to be
observed or performed; and (iv) that as of the Advance Date, no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default under the Loan Documents.
Borrower understands and acknowledges that Agent has the right to review the
financial information supporting this representation and, based upon such review
in its sole discretion, Lender may decline to fund the requested Advance.

Borrower hereby represents that Borrower’s corporate status and locations have
not changed since the date of the Agreement or, if the Attachment to this
Advance Request is completed, are as set forth in the Attachment to this Advance
Request.

Borrower agrees to notify Agent promptly before the funding of the Loan if any
of the matters which  have been represented above shall not be true and correct
on the Borrowing Date and if Agent has received no such notice before the
Advance Date then the statements set forth above shall be deemed to have been
made and shall be deemed to be true and correct as of the Advance Date.

Executed as of [●]

 

 

BORROWER:

 

 

 

 

 

MAST THERAPEUTICS, INC.

 

 

 

 

 

SIGNATURE:

 

 

 

TITLE:

 

 

 

PRINT NAME:

 

 

 

--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT TO ADVANCE REQUEST

Dated: [●]

Borrower hereby represents and warrants to Agent that Borrower’s current name
and organizational status is as follows:

 

Name:

MAST THERAPEUTICS, INC.

 

 

Type of organization:

CORPORATION

 

 

State of organization:

DELAWARE

 

 

Organization file number:

2558142

 

Borrower hereby represents and warrants to Agent that the street addresses,
cities, states and postal codes of its current locations are as follows: 3611
Valley Centre Drive, Suite 500, San Diego, CA 92130.

 

--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT B

SECURED TERM PROMISSORY NOTE

 

$[●],000,000

Advance Date:  ___ __, 20[●]

 

 

 

Maturity Date:  _____ ___, 20[●]

 

FOR VALUE RECEIVED, MAST THERAPEUTICS, INC., a Delaware corporation, for itself
and each of its Qualified Subsidiaries (the “Borrower”), hereby promises to pay
to the order of HERCULES TECHNOLOGY III, L.P., a Delaware limited partnership,
or the holder hereof (the “Lender”), at 400 Hamilton Avenue, Suite 310, Palo
Alto, CA 94301, or such other place of payment as the holder of this Secured
Term Promissory Note (this “Promissory Note”) may specify from time to time in
writing, in lawful money of the United States of America, the principal amount
of $[●],000,000 or such other principal amount as Lender has advanced to
Borrower, together with interest at the Term Loan Interest Rate, as such term is
defined in that certain Loan and Security Agreement, dated August 11, 2015, by
and among Borrower, Hercules Technology Growth Capital, Inc., in its capacity as
agent (the “Agent”), and the several banks and other financial institutions or
entities from time to time party thereto as lender (as the same may from time to
time be amended, modified or supplemented in accordance with its terms, the
“Loan Agreement”).

This Promissory Note is the Note referred to in, and is executed and delivered
in connection with, the Loan Agreement, and is entitled to the benefit and
security of the Loan Agreement and the other Loan Documents (as defined in the
Loan Agreement), to which reference is made for a statement of all of the terms
and conditions thereof.  All payments shall be made in accordance with the Loan
Agreement. All terms defined in the Loan Agreement shall have the same
definitions when used herein, unless otherwise defined herein. An Event of
Default under the Loan Agreement shall constitute a default under this
Promissory Note.

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law.  Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense. This Promissory Note
has been negotiated and delivered to Lender and is payable in the State of
California.  This Promissory Note shall be governed by and construed and
enforced in accordance with, the laws of the State of California, excluding any
conflicts of law rules or principles that would cause the application of the
laws of any other jurisdiction.

 

BORROWER FOR ITSELF AND

 

 

ON BEHALF OF EACH OF ITS

 

 

QUALIFIED SUBSIDIARIES:

MAST THERAPEUTICS, INC.

 

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT C

NAME, LOCATIONS, AND OTHER INFORMATION FOR BORROWER

1. Borrower represents and warrants to Agent that Borrower’s current name and
organizational status as of the Closing Date is as follows:

 

Name:

MAST THERAPEUTICS, INC.

 

 

Type of organization:

CORPORATION

 

 

State of organization:

DELAWARE

 

 

Organization file number:

2558142

2. Borrower represents and warrants to Agent that for five (5) years prior to
the Closing Date, Borrower did not do business under any other name or
organization or form except the following:

 

Name:

ADVENTRX PHARMACEUTICALS, INC.

 

 

Used during dates of:

May 2003 – March 11, 2013

 

 

Type of Organization:

CORPORATION

 

 

State of organization:

DELAWARE

 

 

Organization file Number:

2558142

 

 

Borrower’s fiscal year ends on December 31

Borrower’s federal employer tax identification number is:  84-1318182

3. Borrower represents and warrants to Agent that its chief executive office is
located at 3611 Valley Centre Drive, Suite 500, San Diego, CA 92130.

 

--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT D

COMPLIANCE CERTIFICATE

Hercules Technology Growth Capital, Inc. (as “Agent”)

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Reference is made to that certain Loan and Security Agreement dated August 11,
2015 and the Loan Documents (as defined therein) entered into in connection with
such Loan and Security Agreement all as may be amended from time to time
(hereinafter referred to collectively as the “Loan Agreement”) by and among the
several banks and other financial institutions or entities from time to time
party thereto (collectively, “Lender”), Hercules Technology Growth Capital,
Inc., as agent for Lender (“Agent”), and Mast Therapeutics, Inc., as Borrower
(the “Company”). All capitalized terms not defined herein shall have the same
meaning as defined in the Loan Agreement.

The undersigned is an Officer of the Company, knowledgeable of all Company
financial matters, and is authorized to provide certification of information
regarding the Company; hereby certifies, in such capacity, that in accordance
with the terms and conditions of the Loan Agreement, the Company is in
compliance for the period ending [●] of all covenants, conditions and terms and
hereby reaffirms that all representations and warranties contained therein are
true and correct on and as of the date of this Compliance Certificate with the
same effect as though made on and as of such date, except (i) to the extent such
representations and warranties expressly relate to an earlier date, after giving
effect in all cases to any standard(s) of materiality contained in the Loan
Agreement as to such representations and warranties, and (ii) as otherwise
disclosed in the letter dated as of the date of the Loan Agreement and provided
by Borrower to Agent and Lender. Attached are the required documents supporting
the above certification. The undersigned further certifies that these are
prepared in accordance with GAAP (except for the absence of footnotes with
respect to unaudited financial statement and subject to normal year-end
adjustments) and are consistent from one period to the next except as explained
below.

 

REPORTING REQUIREMENT

REQUIRED

CHECK IF ATTACHED

Interim Financial Statements

Monthly within 30 days

 

Interim Financial Statements

Quarterly within 45 days

 

Audited Financial Statements

FYE within 90 days

 

 

Very Truly Yours,

 

 

 

MAST THERAPEUTICS, INC.

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT E

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT (the “Joinder Agreement”) is made and dated as of [●],
and is entered into by and between [●], a [●] corporation (“Subsidiary”), and
HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation (as “Agent”).

RECITALS

A. Subsidiary’s Affiliate, Mast Therapeutics, Inc., a Delaware corporation (the
“Company”), has entered into that certain Loan and Security Agreement dated
August 11, 2015 with the several banks and other financial institutions or
entities from time to time party thereto as lender (collectively, the “Lender”)
and Agent, as such agreement may be amended (the “Loan Agreement”), together
with the other agreements executed and delivered in connection therewith.

B. Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from the Company’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith.

AGREEMENT

NOW THEREFORE, Subsidiary and Agent agree as follows:

1.

The recitals set forth above are incorporated into and made part of this Joinder
Agreement.  Capitalized terms not defined herein shall have the meaning provided
in the Loan Agreement.

2.

By signing this Joinder Agreement, Subsidiary shall be bound by the terms and
conditions of the Loan Agreement to the same extent as if it were the Borrower
(as defined in the Loan Agreement) under the Loan Agreement, mutatis mutandis
(and pursuant hereto, Subsidiary confirms and agrees each representation,
warranty, covenant, agreement and obligation as a Borrower under the Loan
Agreement); provided however, that (a) with respect to (i) Section 5.1 of the
Loan Agreement, Subsidiary represents that it is an entity duly organized,
legally existing and in good standing under the laws of [●], (b) neither Agent
nor Lender shall have any duties, responsibilities or obligations to Subsidiary
arising under or related to the Loan Agreement or the other agreements executed
and delivered in connection therewith, (c) if Subsidiary is covered by the
Company’s insurance, Subsidiary shall not be required to maintain separate
insurance or comply with the provisions of Sections 6.1 and 6.2 of the Loan
Agreement, and (d) as long as the Company satisfies the requirements of Section
7.1 of the Loan Agreement, Subsidiary shall not have to provide Agent separate
Financial Statements. To the extent that Agent or Lender has any duties,
responsibilities or obligations arising under or related to the Loan Agreement
or the other agreements executed and delivered in connection therewith, those
duties, responsibilities or obligations shall flow only to the Company and not
to Subsidiary or any other Person (as defined in the Loan Agreement). By way of
example (and not an exclusive list): (i) Agent’s providing notice to the Company
in accordance with the Loan Agreement or as otherwise agreed among the Company,
Agent and Lender shall be deemed provided to Subsidiary; (ii) a Lender’s
providing an Advance to the Company shall be deemed an Advance to Subsidiary;
and (iii) Subsidiary shall have no right to request an Advance or make any other
demand on Lender.

3.

Subsidiary agrees not to certificate its equity securities without Agent’s prior
written consent, which consent may be conditioned on the delivery of such equity
securities to Agent in order to perfect Agent’s security interest in such equity
securities.

4.

Subsidiary acknowledges that it benefits, both directly and indirectly, from the
Loan Agreement, and hereby waives, for itself and on behalf on any and all
successors in interest (including without limitation any assignee for the
benefit of creditors, receiver, bankruptcy trustee or itself as
debtor-in-possession under any bankruptcy proceeding) to the fullest extent
provided by law, any and all claims, rights or defenses to the enforcement of
this Joinder Agreement on the basis that (a) it failed to receive adequate
consideration for the execution and delivery of this Joinder Agreement or (b)
its obligations under this Joinder Agreement are avoidable as a fraudulent
conveyance.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

Execution Version

 

[SIGNATURE PAGE TO JOINDER AGREEMENT]

 

SUBSIDIARY:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

Telephone:

 

 

Facsimile:

 

 

 

AGENT:

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

400 Hamilton Ave., Suite 310

Palo Alto, CA 94301

Facsimile:

 

650-473-9194

Telephone:

 

650-289-3060

 

 

--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT F

ACH DEBIT AUTHORIZATION AGREEMENT

Hercules Technology Growth Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, CA  94301

Re:  Loan and Security Agreement dated August 11, 2015 (the “Agreement”) by and
among Mast Therapeutics, Inc. (“Borrower”) and Hercules Technology Growth
Capital, Inc., as agent (“Company”), and the lenders party thereto
(collectively, the “Lender”)

In connection with the above referenced Agreement, Borrower hereby authorizes
the Company to initiate debit entries for (i) the periodic payments due under
the Agreement and (ii) out-of-pocket legal fees and costs incurred by Agent or
Lender pursuant to Section 11.11 of the Agreement to Borrower’s account
indicated below, provided that Agent shall provide Borrower 10 Business Days
advanced notice of any such legal fees and costs so that Borrower may confirm
that such legal fees and costs are payable in accordance with Section 11.11 of
the Agreement. Borrower authorizes the depository institution named below to
debit to such account.

 

DEPOSITORY NAME

BRANCH

CITY

STATE AND ZIP CODE

TRANSIT/ABA NUMBER

ACCOUNT NUMBER

 

This authority will remain in full force and effect so long as any amounts are
due under the Agreement.

MAST THERAPEUTICS, INC.

 

 

(Borrower)(Please Print)

 

 

By:

 

Date:

 

 

--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE 1

SUBSIDIARIES

Aires Pharmaceuticals, Inc.

SD Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE 1.1

COMMITMENTS

 

LENDER

TERM COMMITMENT

Hercules Technology III, L.P.

$15,000,000

TOTAL COMMITMENTS

$15,000,000

 

 

--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE 1A

PERMITTED INDEBTEDNESS

Indebtedness relating to capital lease equipment:

Lease Agreement with NEC Financial Services, LLC – Mitel phone system

Indebtedness relating to operating lease equipment:

Lease agreement with Konica Minolta – copy machine

Rental agreement with Radiometer America Inc. – transcutaneous oxygen monitors

SCHEDULE 1C

PERMITTED LIENS

Liens relating to equipment leases:

Lease agreement with NEC Financial Services, LLC – Mitel phone system

Lease agreement with Konica Minolta – copy machine

Rental agreement with Radiometer America Inc. – transcutaneous oxygen monitors

Liens relating to purchase and installation of equipment:

System Integration Agreement with Triton Technology Solutions, Inc. –
audio/visual equipment for conference room

 

--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE 5.3

CONSENTS

None

SCHEDULE 5.5

ACTIONS BEFORE GOVERNMENTAL AUTHORITIES

None

SCHEDULE 5.8

TAX MATTERS

None

SCHEDULE 5.14

SUBSIDIARIES

Aires Pharmaceuticals, Inc.

SD Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE 7.16

POST-CLOSING ITEMS

1.

On or before September 12, 2015, a Landlord’s Waiver and Consent for 3611 Valley
Centre Drive, Suite 500, San Diego, CA 92130 in form reasonably satisfactory to
Agent.

 